ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_06_FR.txt. OPINION INDIVIDUELLE DE M. FOUAD AMMOUN

1. Le fondement juridique et la définition du plateau continental.

*

La Cour étant appelée, en vertu des compromis par la notification
desquels elle a été saisie, à énoncer les principes et les règles applicables
aux différends qui opposent la République fédérale d'Allemagne aux
Royaumes du Danemark et des Pays-Bas sur la délimitation des zones
revenant à chacun de ces pays du plateau continental que constitue l’en-
semble de la mer du Nord, avait à déterminer au préalable le concept
même du plateau continental dont la délimitation était l’objet du litige.

En effet, jusqu’en pleine conférence sur le droit de la mer, en 1958 à
Genève, ce concept était encore sujet à controverse !. Et en cette année
1968 même, dans les délibérations du comité spécial institué par les
Nations Unies pour étudier l’utilisation pacifique du lit des mers et des
océans, les limites, sinon la définition du plateau continental, alimentaient
les discussions des délégués des Etats. Ceux-ci semblent n’avoir trouvé
cette définition ni assez précise ni suffisamment compréhensive *. Bien
plus, au cours des débats dans les présentes affaires, le représentant de
la République fédérale d'Allemagne disait qu’«il n’est pas possible de
parler de la notion du plateau continental comme d’une notion déjà
fixée dans sa forme parfaite et définitive 5 :. Cette remarque, émanant de
l’une des Parties en cause, est lourde de conséquences; en particulier
lorsque ces dernières, se prévalant de l'arrêt de la Cour, exerceront leurs
droits sur la zone du plateau continental qui aura été reconnue à chacune
d'elles. I] suffit de constater à ce propos les divergences d'opinion sur
lesquelles je reviendrai quant à l'extension de la souveraineté de l'Etat
riverain sur le plateau continental # et quant à ses limites extérieures 5.

? Voir déclarations à la conférence des représentants de la France, de la Grèce et
de la République fédérale d'Allemagne. (Doc. off., vol. VI, p. 1 et 7-8.)

2 Rapport du comité spécial à l'Assemblée générale des Nations Unies, 1968.
* Plaidoirie du 5 novembre 1968.

+ Infra, par. 17
5 Infra, par. 7.

101
101 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

La Cour n'a pu d’ailleurs s'empêcher, sans aborder la question de
front comme je le suggérais, de discuter nombre de ses aspects, y revenant
tout au long de son raisonnement. Elle avait en effet à se demander, en
vue de la délimitation qui fait l'objet des présentes affaires, si le plateau
continental constitue le prolongement naturel du territoire national sous
la mer, justifiant la délimitation des zones relevant naturellement de
chacun des Etats riverains, et excluant la thèse d'un partage entre ces
derniers; ou, s'il relève de la notion de contiguité, notion qui aurait pour
corollaire la règle de l’équidistance à appliquer impérativement à la
délimitation en cause !: ou si encore la délimitation sur la base de l’équi-
distance est inhérente au concept du plateau continental, où résulte im-
plicitement du caractère exclusif des droits qui y sont reconnus aux Etats
riverains |,

Enfin il n'était pas sans intérêt de rechercher si le plateau continental
a revêtu le caractère de règle de droit en vertu de ladite Convention, ou
par l'effet de la coutume, son statut juridique pouvant différer suivant
le cas.

Autant de questions qui auraient dû être traitées, à mon avis, dès
Pabord, pour éclairer le raisonnement et ne laisser planer aucune in-
certitude sur la portée de l'arrêt et sa signification.

2. Il n’y avait pas lieu, de toute façon, de s'arrêter à l’opinion émise
par le Royaume des Pays-Bas, selon laquelle la Cour n’est pas invitée à
se prononcer sur la question de savoir quelle partie du lit de la mer et du
sous-sol de la haute mer doit être considérée, du point du vue juridique,
comme constituant le plateau continental. Il faut en effet avoir présent
à l'esprit que l'intégrité de la haute mer, dont la liberté est consacrée par
une coutume générale, est en cause, et tous les Etats, non seulement les
Parties aux différends y sont directement intéressés.

Il va sans dire que la Cour est liée par les compromis tout autant que
les Parties. Les citations extraites des arrêts concernant les affaires du
Lotus et de la Juridiction territoriale de la Commission internationale de
l’Oder sont pertinentes à cet égard. Il n'en reste pas moins que la Cour
est qualifiée, le cas échéant, pour interpréter le compromis qui la saisit,
ainsi qu’il en est de toute convention, selon une jurisprudence constante.
Et quelque restrictive que doive être cette interprétation — eu égard à
la souveraineté des Etats et au caractère facultatif de la juridiction de la
Cour — il en ressort néanmoins de toute évidence que les Parties ne
pouvaient avoir demandé à la Cour d’énoncer des principes et des règles
qui ne trouveraient pas leur application en droit. Une convention ne
peut être isolée de son contexte juridique, lequel est en l'occurrence le
problème du plateau continental. Si, par hypothèse, celui-ci n’était pas

1 Infra, par. 15.

102
102 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

reconnu en droit, il ne pourrait y avoir de différend sur sa délimitation,
et en l’absence d’un différend il n’y aurait pas matière à dégager des
principes et des règles pour le trancher. C'est le cas de rappeler la règle
d'interprétation énoncée par cette Cour dans son avis consultatif du
3 mars 1950 au sujet de la Compétence de l’Assemblée générale pour
l'admission d'un Etat aux Nations Unies, selon laquelle autorité doit être
reconnue au texte, à moins que ses termes ne soient équivoques ou con-
duisent à des résultats déraisonnables. Ce ne serait pas, en effet, raison-
nable que de s'attacher à la lettre des compromis et de ne pas en dégager
toute la teneur ou tout élément implicite.

*
* *

3. Cela dit, la question qui se posait tout d’abord à la Cour était celle
de savoir s’il existe une convention générale internationale, dans Je sens
de l’article 38, paragraphe 1 a), de son Statut, ayant modifié le principe
de la liberté de la haute mer et consacré le concept du plateau continental.

Il suffirait de constater que la Convention de Genève du 29 avril 1958
sur le plateau continental n’a été ratifiée à ce jour que par 39 Etats, sur
un total de près de 140 dont se compose la communauté internationale.
Elle demeure, par analogie avec le droit interne des nations, res inter
alios acta, et ne saurait entraîner une modification erga omnes du prin-
cipe de la haute mer, ou en limiter la portée ou les conséquences juri-
diques. Cette interprétation, faut-il ajouter, s'applique incontestablement
aux traités normatifs comme aux traités-contrats, notamment depuis la
désuétude du privilège dont se prévalait un nombre restreint de puis-
sances pour légiférer au nom de l’ensemble des nations du monde,
qu'elles fussent colonisées ou indépendantes.

Il est vrai que, pour prétendre à des droits exclusifs ou souverains sur
le plateau continental bordant leurs mers territoriales respectives, les
Parties se réclament des dispositions des articles 1 et 2 de la Convention
précitée sur le plateau continental. Les Royaumes des Pays-Bas et du
Danemark sont évidemment liés par les stipulations de ladite Convention.
La République fédérale d'Allemagne, cui ne l’a pas ratifiée, est néanmoins
tenue, en vertu du principe de la bonne foi dans les rapports internatio-
naux, comme l’est tout Etat du fait d'une déclaration unilatérale !, par
les énonciations du mémoire, affirmées au cours de la plaidoirie du 4 no-
vembre 1968, dans lesquelles elle a déclaré que sont généralement admis
la définition du plateau continental ainsi que les droits des Etats riverains
tels que déterminés aux articles | et 2 précités; précisant qu’elle « recon-
naît» que les régions sous-marines de la mer du Nord constituent un

1 Voir pour les effets de la déclaration unilatérale infra, par. 21.

103
103 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

plateau continental sur lequel les Etats riverains ont qualité pour exercer
les droits définis à l’article 2 de la Convention ! ».

Quoique les Parties en l’affaire soient tenues, l'une vis-a-vis de l'autre,
par les obligations qu'elles ont contractées ainsi qu’il a été dit, il n’en
demeure pas moins que la définition et les droits susvisés ne peuvent
être opposés. du seul fait de la Convention susmentionnée. aux Etats
qui ne l’ont pas ratifiée, ou n'ont pas déclaré en accepter les termes.

On est en conséquence fondé à affirmer que Ja liberté de la haute mer,
établie en vertu d’une coutume de droit international universellement
reçue, doit être respectée dans son principe et ses conséquences, et ne
saurait être modifiée ou limitée, à défaut d'une convention de portée
universelle, si ce n’est par une coutume bénéficiant d’un consensus général
ou, en dernière analyse, par un principe général de droit.

Il convient maintenant de se demander si une modification du principe
de la liberté de la haute mer n’a pas eu lieu en vertu d'une règle coutu-
mière nouvelle de portée universelle. Ce sera le sujet de la question sui-
vante.

*
* *

4. A défaut d'une convention générale, tel que spécifié ci-dessus, y
a-t-il une coutume internationale, tel que prévu au paragraphe | 6) de
l’article 38 du Statut de la Cour, ayant modifié le principe de la liberté de
la haute mer et consacré le concept du plateau continental”?

*

Alors que la convention de Genève du 29 avril 1958 sur la haute mer
codifie certaines régles de droit international coutumier et, en particulier,
la liberté de la haute mer au-delà des eaux territoriales, la question se
pose de savoir s’il en est ainst également de Ja Convention de Geneve de
même date sur le plateau continental: et s’il en est autrement, une
coutume s’est-elle formée ultérieurement qui, modifiant la coutume
établissant la liberté de la haute mer, confère des droits exclusifs sur des
étendues de celle-ci ou sur certains de ses éléments?

H est sans doute à remarquer que la convention sur la haute mer
mentionne, en son préambule, l'intention des parties de «codifier les
règles du droit international relatives à la haute mer »; alors que la Con-
vention sur le plateau continental ne dit rien de semblable. De plus, l’ar-
ticle | de cette dernière convention, donnant une définition du plateau
continental, la restreint aux tins des articles constituant cette convention.
On ne pourrait cependant tirer argument de ces considérations pour

1 Mémoire, par. 8.

104
104 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

déclarer que le concept du plateau continental, contrairement à celui de
la liberté de la haute mer, n’est pas encore reçu dans le droit international
coutumier. La preuve de la formation de la coutume ne se déduit pas des
énonciations d'un texte conventionnel. C'est dans fa pratique des Etats
qu'ilfautlarechercher. Eneffet,lacoutume,quel'article38, paragraphe | 4),
du Statut de la Cour considère comme la preuve d'une pratique générale
acceptée comme étant le droit, ou que la doctrine ramène plutôt, après
Gentilis !, à une pratique susceptible d'en démontrer l'existence, exige le
consentement exprès ou tacite de la généralité des Etats, ainsi que le
professait Grotius pour le droit des gens coutumier de l'époque. Il s'agit
donc de se demander si une telle pratique est observée non certes unani-
mement, mais par la généralité des Etats ainsi qu'il ressort de la clarté de
l'article précité, avec la conscience qu'ils ont de se soumettre a une
obligation juridique.

5. Les faits constitutifs de la coutume en question se retrouvent dans
une série d'actes soit internes, soit internationaux, dénotant l'intention
d'adapter le droit des gens à l'évolution sociale et économique et au
progrès des connaissances ; progrès et évolution qui ont donné l'impulsion
à l'exploitation des richesses du sol et du sous-sol de la mer à des pro-
fondeurs de plus en plus grandes, à l'utilisation de moyens nouveaux de
communication et de transport qui ne cessent de se développer, et à
l'extension, parfois inconsidérée, de la pêche en haute mer, dangereuse
pour la conservation des espèces marines et, en général, des ressources
biologiques devenues de plus en plus nécessaires à l'alimentation d'une
humanité en rapide croissance.

Tels sont la déclaration du Gouvernement impérial russe du 29 sep-
tembre 1916; le traité bilatéral entre le Royaume-Uni et le Venezuela du
26 février 1942; la proclamation et l’ordre exécutif du président Truman
du 28 septembre 1945; puis les proclamations en chaîne du Mexique en
1945 et 1949; de Cuba en 1945; de Argentine et de Panama en 1946; du
Pérou, du Chili, de l'Equateur et du Nicaragua en 1947; du Costa Rica, du
Royaume-Uni pour la Jamaïque et les îles Bahamas, de l'Islande en 1948;
du Honduras britannique, du Guatemala, de l'Arabie Saoudite, d’Abou
Dhabi, de Bahrein, du Koweït, de Qatar, d'Ajman, de Dhoubai, de
Sharjah, de Ras el Khaima, d'Omel Kaïwan, et des Philippines en 1949;
du Brésil, du Salvador, du Honduras, du Nicaragua, du Pakistan et du
Royaume-Uni pour jes îles Falkland en 1950; de la Corée du Sud et
d'Israël en 1952; de l'Australie en 1953: de l'Iran en 1955; du Portugal en
1956; de l'Irak, de la Birmanie et de Ceylan en 1957; enfin des Etats
limitrophes de la mer du Nord, depuis que le gaz naturel et le pétrole y

 

1 À. Gentilis: Le droit des gens est «le produit d’un accord prolongé entre les
peuples, constaté par l'usage, révélé lui-même par l’histoire ».

105
105 PLATEAU CONTINENTAL (OP. IND, AMMOUN)

sont apparus, à savoir: la proclamation royale de la Norvège du 31 mai
1963: le décret royal du Danemark du 7 juin 1963: la proclamation de la
République fédérale d'Allemagne du 20 janvier 1964; les ordonnances du
Royaume-Uni du 15 avril 1964 et du 3 août 1965; la lot néerlandaise du
23 septembre 1965.

Il faut ajouter à ces Etats quelque trente autres qui, ne figurant pas
parmi les auteurs de déclarations unilatérales, ont signé et ratifié, ou
simplement signé la Convention de Genève du 29 avril 1958 sur le plateau
continental.

Sien effet ladite Convention, ratifiée à ce jour par trente-neuf Etats, n'est
pas encore de nature à modifier conventionnellement la coutume inter-
nationale relative à la haute mer, elle n’en constitue pas moins, par l'acte
juridique qu'est sa ratification, et par le fait juridique de sa simple signa-
ture, un ensemble de précédents qui contribuent, avec la pratique des
Etats, les décisions judiciaires et arbitrales, les résolutions des conférences
juridiques et des organismes internationaux, ainsi que les positions v
adoptées, à l'élaboration de l'élément matériel de la coutume.

*

6. Ii n'y a pas longtemps, un juriste éminent ! écrivait encore que les
proclamations des Etats ne constituent qu’une répétition de faits dans
lesquels il est difficile de « déceler une éthique largement acceptée comme
constituant le droit, c'est-à-dire traduisant une conception d'intérêt géné-
ral ou d'équité ». Il y voyait plutôt l'inverse, distinguant, sans doute, à
«l'arrière-plan, des prétextes ou des inquiétudes en ce qui concerne les
besoins de l'humanité », mais considérant comme dominant de loin «le
souci des intérêts particuliers et. au maximum, de l'intérêt national,
lequel n’est, en droit des gens, qu'un intérêt particulier ».

Les représentants de certains pays se sont fait l'écho de ce point de vue
doctrinal à la conférence de Genève sur le droit de la mer en 1958 *.

Et de fait, jusqu'à la veille de cette conférence, on pouvait soutenir que
que la doctrine du plateau continental n'était encore qu'une coutume en
voie de formation.

On doit aujourd'hui reconnaître que ces empiétements sur la haute mer,
ces atteintes à la liberté de celle-ci, à commencer par la proclamation
Truman du 28 septembre 1945, traduisaient des besoins nouveaux de
l'humanité. D'où l’on peut déduire que des raisons d’ordre économique
touchant la navigation et la pêche ayant justifié la liberté de la haute mer,
des raisons du même ordre et non moins impérieuses, relatives à la pro-
duction de ressources nouvelles riches d'avenir, à leur conservation et à
leur équitable répartition entre les nations, peuvent désormais justifier la
limitation de cette liberté. Aussi la proclamation américaine, qui trancha

1 G. Scelle, Plateau continental et droit international, 1955, p. 35 et 36.
= Supra, note |, p. 100

106
106 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

délibérément le noeud gordien qu'était la question de savoir si les res-
sources immenses découvertes sous la haute mer resteraient, à l'instar de
celle-ci, à la disposition de la communauté internationale, ou devien-
draient la propriété des Etats riverains, faisant école, a-t-elle été suivie
d'une série d’actes semblables et d'un appui doctrinal qui ont abouti à la
Convention de Genève du 29 avril 1958 sur le plateau continental. La
proposition de l'Allemagne fédérale en vue de l'exploitation des richesses
sous-marines pour le compte de la communauté internationale, qui
reprenait une idée de P. Fauchille, ne reçut à la conférence aucun appui,
nombre de pays étant soucieux de réserver leurs droits sur le plateau
continental ou la plate-forme épicontinentale prolongeant leurs côtes,
certains d’entre eux craignant au surplus les entreprises des nations in-
dustrialisées, mieux équipées pour monopoliser en fait cette exploitation.

Cet ensemble d'éléments, y compris les positions juridiques adoptées
par les représentants de la plupart des pays à la conférence de Genève,
dont ceux-là même qui avaient exprimé des réserves +, constitue d'ores et
déjà un consensus général constitutif d'une coutume internationale
consacrant le concept du plateau continental qui permet aux Parties de
prétendre à la délimitation entre elles des zones leur revenant de celui de
la mer du Nord, pour l'exercice de droits exclusifs de prospection et
d'exploitation des ressources naturelles que recélent le fond et le tréfond
de la mer.

* *

7. Sile concept du plateau continental a été ainsi définitivement admis,
une question connexe subsiste: l'étendue du plateau continental ou sa
limite extérieure. Question sujette à controverse, qui a fait dire au
représentant de la République fédérale allemande: « une question cruciale
n'a pas été réglée, celle de savoir quelles sont les limites extérieures du
plateau continental du côté de la haute mer *».

L'intérêt de la question réside dans le fait qu'un arrêt énonçant les
principes et les règles applicables à la délimitation du plateau continental
ne doit pas donner à entendre que la Cour a admis, sans examen, le
concept du plateau continental.

On peut se demander si la délimitation du plateau continental figurant
à l'article 1 de la Convention a passé seule dans la coutume, ou si celle-ci
ne sous-entend pas — telles les eaux historiques — d’autres limites
extérieures de l'étendue de la haute mer soumise à la juridiction de l'Etat
riverain sous le vocable de plateau continental, ou sous celui de plate-
forme épicontinentale, ou sous une autre dénomination.

1 Supra, note |, page 100.
2 Plaidoirie du 5 novembre 1968.

107
107 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

*

8. On constate en effet que certains des actes précités, relevant de la
pratique des Etats, étaient restés sujets à contestation par suite de l'ex-
tension que ces actes ont donnée à l’emprise sur la haute mer. Ce sont
notamment, dans l'hémisphère extrême-occidental, les lois, proclamations
ou décrets émanant en 1946 de l'Argentine: en 1947 du Pérou, du Chili et
de PEquateur: en 1948 du Costa Rica: en 1950 du Honduras et du
Salvador; actes qui ont étendu les confins du plateau continental contigu
à leurs côtes au-delà de la rupture de pente survenant à une profondeur se
situant entre 130 metres et près de 550 mètres !; ou qui ont suppléé a
Fabsence d’un prolongement sous-marin du territoire sous forme de
plateau, par une étendue de haute mer, le talus continental, ou la plate-
forme épicontinentale, limitée par certains de ces actes à un minimum de
200 milles de la côte ?, laissée par d'autres sans limites aucunes.

Il est significatif de souligner, à ce propos, l'attitude-pilote adoptée par
le Pérou — pays presque démuni de plateau continental — à la suite des
décisions précitées des Etats-Unis, du Mexique et de l'Argentine, ces deux
derniers retenant déjà, en plus du plateau continental, des zones exclusives
de la plate-forme épicontinentale. Comment, soulignait-on au Pérou, les
seuls Etats qui peuvent se prévaloir d'un phénomène naturel leur permet-
tant d’annexer d'immenses étendues de sous-sol et de haute mer, en
bénéficient exclusivement et condamnent ceux que la configuration
géographique désavantage à végéter devant les immenses richesses que
recèlent leurs eaux contiguës, et cela au profit d'entreprises capitalistes
mieux dotées que les leurs et puissamment protégées *, Les immenses
richesses que lui disputaient les puissances maritimes étaient les richesses
poissonnières incalculables que recèle sa plate-forme épicontinentale et
qu'il s’attachait à sauvegarder pour que ne soit pas tarie la production du
guano dans l'intérêt de l’économie nationale, cet intérêt coincidant d'ail-
leurs avec celui de la production agricole dans le monde *.

Aussi bien une déclaration commune du Pérou, du Chili et de l'Equa-
teur venait-elle renforcer cette revendication dans les termes suivants:

! Conférence de Genève, doc. prép., val. I, p. 39-40,

- La limite de 200 milles est bien en deçà de la largeur extrême du plateau con-
tinental qui atteint en certaines régions 1300 km.

* Cité par G. Scelle, op. cit. p. 46.

* Cf M. W. Mouton, The Continental Shelf. p. 80, qui s'exprime comme suit:
«Peru has an extra reason, because the tish form the food for guano birds, which
are an economies asset to the country. >

La jurisprudence interne du Pérou a confirmé cette thèse: jugement du tribunal de
Piata du 26 novembre 1954 dans l'affaire des navires Olvmpie, Victor et autres.

108
108 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

« Les trois gouvernements signataires ont l'obligation d'assurer à
leurs peuples les conditions nécessaires à leur subsistance et à leur
développement économique et, par suite, le devoir de veiller à la
conservation, protection et utilisation de leurs ressources naturelles,
en empêchant qu'une exploitation de ces richesses, hors de leur
contrôle, les mette en péril, au grand dommage des populations qui,
en raison de leur situation géographique, possèdent dans leurs eaux
ces sources irremplaçables de subsistance et de moyens économiques
vitaux . .. C’est pourquoi les trois gouvernements, décidés à assurer
à leurs peuples respectifs les richesses naturelles des eaux qui bai-
gnent leurs côtes ... déclarent ... que les facteurs géologiques qui
conditionnent l'existence, la conservation et le développement de la
faune et de la flore maritimes . . . ont rendu l’ancienne extension de la
mer territoriale et de la zone contigué insuffisante pour garantir ces
richesses auxquelles ont droit les pays côtiers . . . En conséquence, ils
proclament comme norme de leur politique internationale maritime
la souveraineté et juridiction exclusives de chacun d'eux sur la mer
qui baigne ses côtes . . . jusqu'à une distance minimum de deux cents
milles marins desdites côtes ... cette juridiction et souveraineté
exclusives sur la zone susdite comprenant également la souveraineté
et juridiction exclusives sur le sol et le sous-sol qui lui correspon-
dent. »

Le Costa Rica, le Salvador et le Honduras adoptèrent successivement
cette conception contre laquelle des puissances maritimes ne manquèrent
pas de s'élever ! Mais leur opposition n'a pas mis une sourdine aux
interventions des représentants des Etats à la conférence de Genève, pas
plus qu'aux voix d'éminents juristes qui relevèrent, notamment à la Com-
mission du droit international, les injustices dont souffriraient les pays ne
possédant pas un plateau continental ou n'en possédant qu'un très peu

1 Notes de protestation des Etats-Unis du 2 juillet 1948 au Pérou, au Chili et à
l'Argentine, du 12 décembre 1950 au Salvador et du 7 juin 1951 à l'Equateur; notes
du Royaume-Uni du 6 février 1948 au Pérou et au Chili, du 9 février 1950 au Costa
Rica, du 12 février 1950 au Salvador, du 23 avril 1951 au Honduras et du 14 septem-
bre à l’Equateur. La France, sollicitée par le Royaume-Uni de faire connaître son
point de vue, appuya dans sa réponse du 7 avril 1951 les positions adoptées par les
deux autres grandes puissances maritimes.

Toutefois, le professeur américain L. Henkin, rejoignant les vues des pays d’Amé-
rique latine, écrit: «The United States ... might consider also a declaration, alone
or with others, that under the Convention (of Geneva) it claims a shelf out to the
600, 1,000, 2,000 or even 3,000 metres isobath, or out to 50, 100 or more miles from
shore. » (The Mineral Resources of the Seas, p. 38-39.)

M. Henkin rapporte d’autre part que les Etats-Unis ont délivré des permis

109
109 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

étendu :. Il faut, en effet, se demander si ces prises de position, notamment
celles du Pérou, du Chili et de l'Equateur, n'étaient pas purement décla-
ratoires d’une coutume déja acquise, et que les oppositions des puissances
maritimes n'étaient pas par conséquent tardives.

De toute façon, la position de ces Etats s'est vue renforcée par deux
faits nouveaux.

En premier lieu, l'accord italo-yougoslave du 8 janvier 1968 délimitant
entre les deux parties la mer Adriatique dans toute sa largeur *. Sans
doute y est-il dit que la délimitation porte sur le plateau continental. Mais
il n’y a pas lieu de s’attacher aux termes quand le fait est clair. En effet, les
profondeurs de l'étendue délimitée, qui sont en moyenne de 800 mètres,
atteignent 1589 mètres. Il ne s’agit donc pas du plateau continental au
sens de l'article | de la Convention de Genève à laquelle la Yougoslavie a
adhéré, car la ligne de délimitation est au-delà non seulement de l’isobathe
de 200 mètres, mais aussi des profondeurs permettant, dans l’état actuel
de la technique, l'exploitation des ressources naturelles du lit de la mer,
laquelle n’a pas encore atteint 200 mètres. Seule l'exploration est allée au-
dela. C’est sur la plate-forme épicontinentale, à l'instar des pays de
l'Amérique latine, que l'accord de la Yougoslavie et de l'Italie aurait donc
porté.

Le second fait est celui de la revendication de l'Arabie Saoudite sur les
profondeurs de la mer Rouge qui vient d’être annoncée *. La mer Rouge

d'exploitation en haute mer qu'il énumère comme suit: « The U.S. has issued phos-
phate leases some 40 miles from the California coast in the Forty-Mile Bank area in
240 to 4,000 feet of water... Oil and gas leases some 30 miles off the Oregon coast
in about 1.500 feet of water; and... (has) threatened litigation against creation of a
new island by private parties on Cortez Bank, about 50 miles from San Clemente
Island off the coast of California, or about 100 muies from the mainland. Each
of the California areas is separated from the coast by trenches as much as 4,000 to
5.000 feet deep. Additionally, the Department of the Interior has, by publishing
OCS Icasing maps, indicated an interest to assume jurisdiction over the ocean
bottom as far as 100 miles off the Southern California coast in water depths as great
as 6,000 feet.» (Op. cit., p. 38, note 117.)

l'A la 67° session de la Commission de droit international en 1950, J. L. Brierly
disait: «if the Commission was of the opinion that the right of control and juris-
diction depended on the presence of the continental shelf. it was committing an
injustice towards certain countries, such as Chile, that possessed no continental
shelf». G. Amado et J. Spiropoulos appuycrent la même thèse, le premier en pro-
posant une limitation linéaire des eaux de 20 milles au-delà des côtes. A la 117° session
de la C.D.1. en 1951, J. M. Yépès soumit un projet dans ce sens, «ayant le Pérou et
le Chili à l'esprit.

= Duplique. ann. 7.

* Journal Le Monde du 30 octobre 1968.

La mer Rouge recèle des boues métalliféres riches en cuivre, zinc, etc. Dans ses
profondeurs se trouvent des eaux chaudes sursalécs. Les dépôts en solution ainsi que
l'énergie géothermique associée à ces eaux sursalées offrent des ressources récupé-
rables dans un avenir assez peu éloigné, (Rapport du comité spécial cité à la page 100,
note 2.)

110
110 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

avait été maintenue mare clausum, sous l'autorité des Arabes puis de
l’Empire ottoman, jusqu’au début du XIX® siècle. La déclaration saou-
dienne n’affecterait pas la liberté de la navigation. Et l’on ne peut s’°em-
pêcher de faire le rapprochement du point de vue géophysique entre cette
mer, qui a une profondeur moyenne de 490 mètres et atteint 2359 mètres,
et la mer Adriatique. Une délimitation ne manquera pas d’être fixée par
accord entre l'Arabie Saoudite et la République arabe unie qui lui fait
face.

9. Quelques extraits parmi les plus saillantes des déclarations émises
au cours de la conférence de Genève sont de nature à illustrer le problème
qui nous occupe.

Le Salvador, se plaçant sur un terrain juridique, admit «les droits de
l'Etat riverain non seulement sur le plateau continental, mais aussi sur
une zone de pêche exclusive, ainsi que le droit de réglementer la conser-
vation des ressources naturelles dans les zones de la haute mer adjacentes
a la zone de péche exclusive, étant convaincu que cette maniére de voir
vaut reconnaissance de l’unité juridique des différents aspects du droit de
la mer !».

Le Ghana, à son tour, intervint pour évoquer les intérêts économiques
et sociaux de certains petits Etats, au nombre desquels le sien, pays jeune,
dont le plateau continental est très étroit par suite d’une descente abrupte
du lit de la mer au voisinage des côtes, et qui dépend presque entière-
ment de la pêche pour son approvisionnement en produits protéinés. La
définition adoptée à la conférence, concluait-il, « pourrait tourner finale-
ment au détriment de ces pays 2». Il a été signalé dans cette même confé-
rence que la Côte-d'Ivoire est dans une situation presque analogue. Le
cri d'alarme du Ghana, au nom des petits pays, demeure, témoin d'une
préoccupante réalité ».

Aussi bien la République arabe unie préconisa une limite fixe, quelle
que soit la profondeur de la mer, pour «tenir compte du désir des pays
dépourvus de plateau continental 3». La Norvège suggéra que la limite
soit basée non sur la configuration du lit marin ou sur la profondeur des
eaux, mais sur la distance à partir des côtes. Cette solution, «tenant
compte du principe de l'égalité des Etats, serait plus équitable ». Le
Guatemala estima opportun «de définir un nouveau concept, celui de la
terrasse continentale qui comprendrait une zone limitée par une ligne
tracée à une distance donnée de la ligne de base de la mer territoriale >».
La Yougoslavie proposa délibérément une limite située à 100 milles des

! Conférence de Genève, vol. VI, par. 20 et 22, p. 29-30.
2? Ibid., par. 22, p. 13.

3 Ibid., par. 7, p. 33.

* Ibid., par. 21, p. 6.

5 Ibid., par. 2, p. 38.
111 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

côtes, soit la moitié de celle adoptée par le Pérou, fe Chili et l'Equateur,
pour éviter le recours au double critère, le critère bathymétrique de 200
mètres de profondeur, et celui de la possibilité d'exploitation !.

L'opinion du Panama fut que « le terme de base continentale serait plus
exact que celui de plateau continental puisque le premier désigne le
plateau continental et le talus continental ?». Enfin les Pays-Bas propose-
rent, conformément «aux voeux exprimés par plusieurs représentants,
notamment celui du Panama, que l'ensemble de la marge continentale, qui
englobe à la fois le plateau continental proprement dit et le talus continen-
tal, doit être visé par les articles >» de la Convention.

Enfin le Chili, ’Equateur et le Pérou formulérent une déclaration com-
mune confirmant celle précédemment citée. Ils y constatent que «1’ab-
sence d’un accord international suffisamment large et juste, qui recon-
naisse et équilibre raisonnablement tous les droits et intérêts, ainsi que les
résultats obtenus [à la conférence de Genève] laissent en pleine vigueur le
système régional du Pacifique sud». Et ils y affirment leur résolution
d'aider «au développement d'un régime de la mer plus équitable ¢ ».

10. Il semble cependant que la conférence de Genève ait fait un pas
dans la voie de l'extension du plateau continental en stipulant, en son
article premier, que celui-ci s'étend jusqu'à l’isobathe de 200 mètres de
profondeur ou, au-delà de cette limite, jusqu’au point où la profondeur
des eaux surjacentes permet l'exploitation des ressources naturelles du lit
de la mer et de son sous-sol.

Cette extension fictive du plateau continental, opérée par la Conven-
tion de Genève aux dépens de la haute mer, enlève de sa valeur à l'attitude
de ceux qui, l'ayant entérinée, s’opposent aux revendications d'Etats
que la nature n'a pas dotés d’un plateau continental et qui peuvent trouver
par une semblable extension fictive de celui-ci, des compensations légi-
times dans les ressources des eaux adjacentes à leurs côtes >.

1 Jbid., par. 7, p. 39, par. 15, p. 51 et proposition (A/CONF.13/C.4/L.12).

2 Thid., par. 24, p. 6.

3 Ibid., par. 6. p. 43.

+ Ibid., p. 149, doc. AJCONF.13/L.50.

On notera, en outre, Ies réserves formulées en 1968 par ces trois Etats, ainsi que
par l'Argentine, le Brésil et le Salvador, à l'occasion du rapport du groupe de travail
au comité spécial chargé par l’Assemblée générale des Nations Unies d’étudier les
utilisations pacifiques du lit des mers et des ucéans, considérant en particulier «que
les conclusions du groupe de travail ne préjugent en rien les aspects juridiques de la
question =,

5 Cf, L. Henkin, The Mineral Resources of the Seas, p. 23: «since geology was not
crucial to the legal doctrine, it was difficult to resist claims of coastai States that had
no geological shelf, whether in the Persian Gulf or in Latin America. »

112
112 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

Les motifs à la base des revendications des uns et des autres étant
d'ordre économique, il est juste que les intérêts de tous les Etats reçoivent
satisfaction sur un pied d’égalité. L'égalité dans la liberté avait été
adoptée depuis des siècles comme une notion propre au droit de la mer,
avant d'être définitivement étendue par la Charte des Nations Unies à
tous les domaines de la vie des nations et des individus, renouant la
tradition avec le droit romain, qui décelait la notion d'égalité dans le
concept de l'équité !. Cette notion ne devrait-elle pas demeurer le fonde-
ment du droit de la mer et de toute modification apportée ou à apporter
à ce droit: égalité quant à la haute mer, égalité relativement aux dépen-
dances naturelles des terres, autant pour le plateau continental que pour
la plate-forme épicontinentale; en conséquence égalité dans la délimita-
tion des zones du plateau continental, laquelle étant la question à ré-
soudre dans la présente instance.

11. Au reste, les revendications de la plupart de ces pays remontent
aussi loin, sinon plus loin que le principe de la liberté de la haute mer.
Celle-ci, consacrée par la coutume en Occident depuis le XVIT® siècle,
n'était pas sans souffrir certaines limitations de droit. On peut citer:

a) Les eaux historiques (golfes, baies, etc.) telles que le golfe de Fonseca
en Amérique centrale, assimilé aux eaux intérieures; celui du Rio de
la Plata en Argentine; les baies de Delaware et de Chesapeake aux
Etats-Unis; celles de Miramachi, de Hudson et de Chaleurs, au
Canada; le golfe de Gascogne et la baie de Granville ou de Cancale en
France: le canal de Bristol en Angleterre: la baie de Conception en
Terre-Neuve; le golfe de Manaar et la baie de Polk aux Indes; le golfe
de Finlande; la baie du Lévrier en Afrique; les baies de Tunis et de
Gabés en Tunisie; la baie d'El Arab sur la côte méditerranéenne de
la République arabe unie: les golfes Arabo-Persique et d’Akaba dans
les mers arabiques 2.

b) Les pêcheries sédentaires et les pêcheries par engins fixes dont les
règles coutumières ont été entérinées par la convention de Genève

' Cf. C. del Vecchio, Philosophie du droit, traduction française, p. 282, note I.

* Le caractère historique du golfe d’Akaba a été contesté à l’Assemblée générale
des Nations Unies en février 1957. Les Etats-Unis ont déclaré cependant se soumet-
tre, le cas échéant, à la décision de la Cour internationale de Justice (mémorandum
du 11 février 1957 à Israël et déclaration du secrétaire d'Etat Dean Rusk du 5 mars
1957). On lit dans le premier: « In the absence of some overriding decision to the
contrary, as by the I.C.J., the U.S., on behalf of vessels of U.S. registry, is prepared
to exercise the right of free and innocent passage and to join with others to secure
general recognition of this right». Et dans la seconde: «The U.S. view is that the
passage should be open unless there is a contrary decision by the I.C.J. »

113
113 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

du 29 avril 1958 sur la haute mer. On peut signaler, à titre d'exemple,
les pêcheries de Ceylan et de Bahrein (golfe Arabo-Persique), les
bancs de corail en Méditerranée au large des côtes d'Algérie, de
Sicile et de Sardaigne, enfin d'innombrables pêcheries en mer Rouge,
et dans les mers d'Extrême-Orient !.

c) Les zones préférentielies de pêche que possèdent ou revendiquent un
certain nombre d'Etats pour des raisons spéciales d'ordre écono-
mique vital, au nombre desquels figurent le Pérou, le Chili, Equateur,
la République arabe unie, l'Islande, etc?

*

12. En définitive, les droits que réclament ces Etats, depuis les Etats
de l’Amérique latine, jusqu’à ceux de l’Europe, de l’Asie et de l'Afrique,
reposent, selon le cas, sur des titres historiques ou sur une coutume ré-
gionale auxquels l'établissement de la coutume de la liberté de la haute
mer n'a pu, ou ne peut porter atteinte en raison de leur antériorité
ou de leur effectivité: alors que les droits instaurés sur le plateau con-
tinental sont censés s'exercer ipso jure, sans le secours de l'effectivité.

Ces Etats peuvent en conséquence se prévaloir de l’adage quieta non
movere > et se retrancher derrière des situations consolidées par le temps *
qui se sont muées en règles de droit objectif ne souffrant plus désormais
d'éventuelles protestations 5, La réaction sociale, faut-il conclure, est en

1 Les pêcheries d’huitres perlières de Ceylan et de Bahrein avaient déjà retenu
l'attention de Vattel (Droit des gens, 1758). M. Ph. Jessup rappelait aussi que les
pécheries de perles de Ceylan remontent dans l’histoire jusqu’au VI siècle av.
J.-C. (The Law of Territorial Waters, 1927, p. 15). Tandis que celles du golfe Arabo-
Persique agrémentaient, comme on sait, vers l'an mille, les Contes des mille et une
nuits.

Aussi, M. W. Mouton a-t-il pu écrire: « We believe. that prescriptive rights could
develop quietly, and had existed long enough to be respected when people became
conscious of the freedom of the seas. » (Op. cit., p. 145.)

2 Cf. L. Henkin, op. cit.. p. 26: «Some writers saw in the cases on sedentary
fisheries and submarine mining a basis in customary law for the Truman Procla-
mation and for the later Convention on the Continental shelf. »

Tbid., p. 27: «Some of them [the cases cited against res communis] occurred before
the freedom of the sea was established as a principle of the international law. In the
few cases involving pear! or oyster fisheries the claims were based not on occupation,
but on prescription or historic rights. »

* Voir sentence arbitrale du 13 octobre 1909 en l'affaire des Grisbadarna entre la
Suède et la Norvège, où il est dit «que c'est un principe bien établi qu'il faut s’abs-
tenir autant que possible de modifier l'état de choses existant de fait et depuis
longtemps». Principe de droit général appuyé notamment par G. Gidel, Le droit
international public de la mer, 1, p. 634. Ainsi de même en droit musulman, Majallat
El Ahkam, art. 5.

* Le tribunal arbitral, dans l'affaire des Pécheries des côtes septentrionales de
l'Atlantique, a reconnu dans sa sentence du 27 janvier 1909 que «les conventions et
l'usage établi peuvent être considérés comme un titre pour réclamer comme terri-
toriales les baies qui, pour ce motif, peuvent être appelées baies historiques ».

$ Cf. Ch. de Visscher, Problèmes d'interprétation judiciaire en droit international
public, p. 176.

114
114 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

somme favorable à la reconnaissance des droits historiques, qu'elle se
manifeste dans le comportement des Etats, dans les décisions judiciaires
ou arbitrales, ou dans la doctrine. I] n'est pas en outre exclu que des
situations de droit semblables voient le jour par le jeu normal de la
création juridique.

13. Sans doute faudrait-il ajouter que le fait pour les articles | à 3
de la Convention sur le plateau continental d'être à l'abri de toute réserve
à l’occasion de la signature de celle-ci ou de sa ratification, n’entraine
aucune contradiction ou incompatibilité entre le concept du plateau
continental et celui de la plate-forme épicontinentale; l'étendue de la
plate-forme s'ajouterait purement et simplement, le cas échéant, à celle
du plateau. La déclaration de l'Argentine du 9 octobre 1946 proclame
ainsi sa souveraineté sur l’une et l’autre étendue simultanément !. La
déclaration du Mexique du 29 octobre 1945 réclamant des zones de
pêche exclusives au-delà du plateau continental a été interprétée comme
exprimant la même conception ?. Tout comme au cours de la conférence
de Genève, des propositions ont été formulées qui joignaient au plateau
le talus continental. Pour tout dire, le concept de la plate-forme épicon-
tinentale ne constituerait pas une dérogation à la définition du plateau
continental de l’article 1; fe plateau et la plate-forme ne seraient pas
exclusifs l’un de l’autre; ils seraient appelés, au point d'évolution actuel
du droit, à se compléter l’un l'autre pour répondre à des situations de fait
différentes par certains côtés, semblables par bien d'autres.

On ne peut donc envisager désormais le concept du plateau continental
en perdant de vue le concept parallèle ou complémentaire de la plate-
forme épicontinentale.

*
* *

14. Deux questions complémentaires subsistent, qu'il convient de
résoudre pour donner du concept ou du statut juridique du plateau
continental une vue complète, répondant aux impératifs de la discussion
dans la présente affaire:

a) Le plateau continental relève-t-il de la notion de contiguité, ou doit-il
être considéré plutôt comme un prolongement naturel sous-marin du
territoire de l'Etat riverain?

5) Le plateau continental consiste-t-il en une extension de la souveraineté
territoriale, ou confère-t-il simplement soit des droits souverains,
soit des droits exclusifs?

*
: On lit en effet dans ladite déclaration: « It is hereby declared that the Argentine
epicontinental sea and continental shelf are subject to the sovereign power of the

nation. »
2 Cf. M. W. Mouton, The Continental Shelf. p. 74.

115
115 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

15. Le plateau continental reléve-t-il de la notion de contiguité, ou
doit-il être considéré plutôt comme un prolongement naturel sous-marin
du territoire de l'Etat riverain?

La thèse de la contiguité soutenue dans les contre-mémoires et au
cours des plaidoiries des représentants du Danemark et des Pays-Bas.
selon laquelle les régions sous-marines se trouvant plus proches d'un
Etat sont censées relever de celui-ci plutôt que d'un autre, résulterait de
la définition même du plateau continental à l'article | de la Convention y
relative, et serait inhérente à l'idée que cet Etat possède ipso jure un
titre ou des droits exclusifs sur ces régions. Qu'ainsi un lien direct et essen-
tiel, en d’autres termes inhérent et non point simplement implicite, fondé
sur la ratio legis du concept fondamental du plateau continental, aurait
été établi entre celui-ci et la règle de délimitation de l'article 6.

Cette conception ne semble pas reçue en droit international, ainsi
qu'il ressort notamment de la sentence du 23 janvier 1925 dans l'affaire
de V/le de Palmas. Celle-ci, rendue par l'un des trois grands arbitres
suisses, M. Huber, a mis en relief «le fait qu'il est impossible d'établir
Fexistence dune règle de droit international positif en vertu de laquelle
des îles situées en dehors des eaux territoriales appartiendraient à un
Etat par le simple fait que le territoire de cet Etat constitue la terra
firma, ou la terre la plus proche ayant une superficie importante ».

Cette décision, communément acceptée, tranche aussi, par analogie, le
cas des régions sous-marines.

La où l'argumentation des contre-mémoires se trouve aussi catégo-
riquement condamnée par la jurisprudence parce que violant ouverte-
ment, dans l'interprétation des textes, le sens naturel des mots, c'est
lorsqu'elle soutient que le terme adjacent qui figure à l'article | de la
Convention sur le plateau continental est l'équivalent du terme éguidistant,
pour en déduire que ledit article qui définit le plateau continental déter-
mine en même temps la règle destinée à le délimiter, à savoir l'équidistance.
Pourtant, si telle avait été l'intention des auteurs de la Convention, ils
l’auraient exprimée au lieu de la laisser déduire aussi laborieusement.
Rien d'ailleurs ne transparaît dans les travaux préparatoires appuyant
cette opinion, ainsi que la Cour l'a montré en se référant aux documents
de la Commission du droit international ct du comité des experts. En
revanche, l'emploi du terme adjacent s'explique naturellement par
l'intention de circonscrire le plateau continental à une partie restreinte de
la haute mer, celle qui prolonge les côtes, à Fexclusion du large. Il serait
d’ailleurs difficile d'admettre que les auteurs de la Convention aient
employé dans le même sens, contrairement à une bonne technique légis-
lative dont ils connaissent les subtilités et les conséquences, deux mots
absolument différents. Le terme adjacent ne vise que la constatation de

116
116 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

la situation réciproque de deux territoires, ou de deux espaces maritimes
voisins. Par contre, le terme équidistant se rapporte à une mesure à fixer
entre les deux territoires ou les deux espaces maritimes adjacents.

Enfin il ne serait pas superflu de souligner la gravité des conséquences
qu'entraînerait l'acceptation de cette thèse. Elle justifierait des acquisi-
tions territoriales ou maritimes auxquelles répugnent les principes fon-
damentaux du droit international contemporain: telle Pappropriation
de grands espaces dans l’océan Arctique et le continent Antarctique;
appropriation qui se réclame en même temps de la doctrine des secteurs,
laquelle rappelle par certains de ses éléments la conception abandonnée
des sphères d'influence; telle aussi la politique déduite du traité de
Berlin de 1885, lequel, après avoir découpé l'Afrique considérée comme
res nullius, tolérait l'extension de la souveraineté à partir de la côte qui
avait été effectivement occupée. Et ne faudrait-il pas ajouter à ces exem-
ples la doctrine de l’espace vital s’étalant au-delà des confins du pays?

16. Le plateau continental se conçoit par contre comme un prolonge-
ment sous-marin du territoire. Prolongement naturel, sans solution de
continuité. Il ne s'agit donc pas d’une fiction juridique contestable, mais
de la réalité géologique.

C’est sur cette idée que se sont fondés les Etats qui ont ouvert la voie
des revendications sur le plateau continental (Etats-Unis) ! ou sur la
plate-forme épicontinentale (Mexique, Argentine, Pérou) 7. La doctrine
lui est généralement favorable 3, et la Commission du droit international
l'a faite sienne.

Cette conception peut d'ailleurs se déduire de celle de la mer terri-
toriale universellement admise, elle-même une prolongation ou une
extension du territoire national.

Une réserve est cependant à faire: c’est qu'il ne faudrait pas déduire
de l'unité du territoire et du plateau ou de la plate-forme, l'unité du
régime légal. La différence apparaîtra lors de l'examen de la question
suivante relative aux droits des Etats riverains.

La jurisprudence vient à l’appui de ce raisonnement avec l'arrêt de

? La proclamation Truman dispose dans son quatrième paragraphe: «since the
continental shelf may be regarded as an extension of the land-mass of the coastal
nation and thus naturally appurtenant to it».

? Ces Etats ont employé des termes semblables à ceux figurant dans la procla-
mation Truman. On y lit: « The continental shelf forms a single morphological and
geological unity with the continent. »

3 Cf. les auteurs mentionnés par M. W. Mouton, op. cit., p. 33.

117
117 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

cette Cour même, celui du 18 décembre 1951 dans l'affaire anglo-norvé-
gienne des Pécheries, aux termes duquel «c'est la terre qui confère a
FEtat riverain un droit sur les eaux », et qui peut comprendre tout aussi
bien le fond de ces eaux. Du reste il est apparu que la conférence de
Genève s'est inspirée de cet arrêt dans sa conception du plateau con-
tinental.

* *

17. Le plateau continental consiste-t-il en une extension de la souve-
raineté territoriale, ou confère-t-il simplement des droits exclusifs ou des
droits souverains?

Le comportement des Etats est divers et changeant. On peut néan-
moins distinguer trois attitudes qui correspondent 4 la triple alternative
que comporte la dernière question posée pour en terminer avec le statut
juridique du plateau continental: une attitude nord-américaine qui
s’attache à la notion d’exclusivité, une attitude sud-américaine revendi-
quant la souveraineté territoriale, enfin l’attitude de Genève, qui a
abouti à la Convention consacrant des droits qualifiés tout à la fois de
souverains et d’exclusifs.

La proclamation Truman revendiquait un droit exclusif sur le plateau
continental et, sans prétendre 4 y exercer une souveraineté formelle,
naffirmait pas moins que le Gouvernement américain considère les
ressources naturelles du sous-sol et du lit de la mer et du plateau con-
tinental, au-dessous de la haute mer et contigus aux côtes des Etats-Unis,
comme leur appartenant et sujets à leur juridiction et à leur contrôle.

Les déclarations en chaîne qui suivirent ne se sont pas toutes abstenues
de proclamer la souveraineté de l'Etat côtier sur le fond et le tréfond de
la haute mer. Ce fut le cas de la plupart des Etats de Amérique latine
ayant étendu leur souveraineté jusqu'à 200 milles marins sur la plate-
forme épicontinentale ou au-delà.

Quant à la conférence de Genève, après avoir balancé entre la notion
des droits exclusifs et celle des droits souverains, elle a opté pour cette
dernière dans l'article 2, paragraphe 1, de la Convention et, dans le
paragraphe 2 du même article, elle a qualifié les droits souverains d’ex-
clusifs.

Les Etats-Unis, dont il a été question ci-haut, se rangèrent à cette
dernière conception en ratifiant la Convention.

*

118
118 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

18. Cependant, quelque variée que soit la pratique des Etats, on doit
pouvoir la ramener sous la dépendance d’un double critère. Les droits
que les Etats riverains peuvent exercer sur le plateau continental ou la
plate-forme épicontinentale sont en effet susceptibles d'être déterminés
tout ensemble par les objectifs économiques qui leur sont assignés, et
par la considération que la liberté de la haute mer ne doit être affectée
que dans la mesure où l’exige la réalisation de ces objectifs. Autrement
dit, s'agissant d’un principe du droit des gens auquel l’évolution écono-
mique, sociale et politique, ainsi que les progrès scientifiques et techno-
logiques sont de nature à apporter des dérogations nécessaires, les
droits que l'Etat riverain peut exercer sur le plateau continental ou la
plate-forme épicontinentale sont à limiter à ceux que justifie la réalisation
des fins pour lesquelles ils ont été institués. Soit, généralement parlant,
exploitation exclusive, vis-à-vis des autres Etats, des ressources sous-
marines dans un cas, de la pêche dans l’autre.

Quant au caractère souverain attribué à ces droits, il s'agirait, dans les
trois situations observées, d'une souveraineté territoriale plus ou moins
démembrée, dont certains attributs s’exercent sur le plateau continental
ou la plate-forme épicontinentale. Le contenu juridique des droits
souverains reste limité aux actes strictement nécessaires à l’exploration,
à l'exploitation ou à la protection des ressources du plateau continental,
à l’exclusion des eaux et de l'espace surjacents. De même, le contenu
juridique de ce qui a été appelé souveraineté par les Etats de l'Amérique
latine est limité aux objectifs précités, auxquels s’ajoute la pêche, exclu-
sion faite de la liberté de la navigation et du droit de poser et d'entretenir
cables et pipe-lines. Dans aucun cas il ne s'agirait, par conséquent, de la
souveraineté telle qu'elle s'exerce sur la mer territoriale.

19. Le double critère des objectifs économiques assigné aux droits des
Etats riverains et du respect dans la mesure nécessaire de la liberté de
la haute mer, exclut naturellement lutilisation du plateau continental,
tout comme la haute mer, à des fins militaires. La liberté de la haute
mer, principe de droit des gens positif, demeure intangible tant qu'une
règle de même nature n’y a pas apporté des restrictions en énonçant des
droits individuels que des Etats seraient à même d’y exercer!

*

20. On constatera par la suite que les trois Parties en la présente
affaire sont liées par les dispositions de l’article 2 précité de la Conven-

* Ce raisonnement ne semble pas avoir été celui du comité spécial chargé par les
Nations Unies d'étudier les utilisations pacifiques du lit des mers et des océans.

119
119 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

tion de Genéve sur le plateau continental, les Pays-Bas et le Danemark
pour avoir ratifié la Convention, la République fédérale d’Allemagne
pour avoir acquiescé à l'application à son égard de ce même article.

*
* *

21. Le concept du plateau continental étant reconnu, avec les droits
qui s’y exercent, comme faisant partie du droit international coutumier,
la demande des Parties comporterait d’abord la question suivante:

Existe-t-il une convention générale ou spéciale, dans le sens de l’ar-
ticle 38, paragraphe | a), du Statut de la Cour, comportant des règles
applicables à la délimitation entre Etats riverains des zones qu'ils
revendiquent du plateau continental de la mer du Nord?

*

Les Gouvernements des Royaumes des Pays-Bas et du Danemark se
réclament des dispositions de l’article 6 de la Convention de Genève du
29 avril 1958 sur le plateau continental pour la délimitation des zones
du plateau continental de la mer du Nord.

Le Gouvernement de la République fédérale d'Allemagne, qui n’a pas
ratifié la Convention précitée, n'a pas non plus reconnu les dispositions
pertinentes de l’article 6 dont se prévalent les Gouvernements des Pays-
Bas et du Danemark, ainsi qu'il en avait été des deux premiers articles de
ladite Convention !.

Le comportement de la République fédérale et certaines de ses décla-
rations ont cependant été interprétés par les Parties adverses comme cons-
tituant un engagement de sa part à se soumettre aux prescriptions de
Particle 6 de la Convention.

La Cour, étudiant les effets des déclarations ou du comportement d'un
Etat en arrive à dire « que seule l'existence d’une situation d’estoppel pour-
rait étayer pareille thèse [à savoir que la République fédérale d'Allemagne
serait liée par ses déclarations]: il faudrait que la République fédérale
ne puisse plus contester l'applicabilité du régime conventionnel, en
raison d'un comportement, de déclarations, etc., qui n'auraient pas
seulement attesté d’une manière claire et constante son acceptation de ce
régime mais auraient également amené le Danemark et les Pays-Bas, en
se fondant sur cette attitude, à modifier leur position à leur détriment ou
à subir un préjudice quelconque ».

1 Supra, par. 3,

120
120 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

L'arrêt ne tient pas compte d'une doctrine bien établie selon laquelle
un Etat peut être lié par un acte unilatéral !.

En conséquence de ce qu'il avance, l'arrêt mentionne au paragraphe 30,
qu’«il ne semble guère utile à la Cour d'examiner en détail les divers
actes de la République fédérale qui, selon le Danemark et les Pays-Bas,
traduiraient une acceptation du régime de l’article 6».

Tout en partageant le point de vue de l'arrêt que l'article 6, en tant
que tel, n'est pas applicable aux délimitations visées dans les présentes
instances, j'estime que les actes unilatéraux émanant de la République
fédérale et son comportement doivent être analysés pour adopter en
définitive la conclusion précitée.

22. La délégation du Gouvernement fédéral a fait savoir, ainsi qu'il est
mentionné au procès-verbal des négociations avec le Gouvernement des
Pays-Bas en date du 4 août 19647, que son gouvernement «s'efforce de
réunir une conférence des Etats riverains de la mer du Nord conformé-
ment à la première phrase du paragraphe 1 et à la première phrase du
paragraphe 2 de l’article 6 de la Convention de Genève sur le plateau
continental » et que « la délégation néerlandaise a pris note de cette inten-
tion ». Mais cet engagement, limité expressément à deux dispositions de
l'article 6 relatives à l'opportunité de recourir de préférence à des accords
pour la délimitation du plateau continental, ne saurait être interprété
comme une déclaration visant l'ensemble des dispositions de cet article.
La lettre du texte s'y oppose catégoriquement. En particulier, la disposi-
tion relative à la délimitation du plateau continental par application de la
règle de l'équidistance reste en dehors de cet engagement.

On a néanmoins voulu voir, dans les traités du 1°’ décembre 1964 et du
9 juin 1965 entre la République fédérale d'Allemagne d'une part, les
Royaumes des Pays-Bas et du Danemark de l’autre, un acquiescement à
l'application de la règle de l'équidistance.

L’acquiescement découlant d’un acte juridique unilatéral, ou déduit de
la conduite ou de l’attitude de la personne à laquelle il est opposé — soit
par application de la notion d’estoppel by conduct relevant de l'equity
anglo-américaine, soit en vertu du principe allegans contraria non au-
diendus est du droit occidental, qui a son pendant dans le droit musul-
man ? — figure au nombre des principes généraux du droit accueillis par

 

1 E. Suy, Les actes juridiques internationaux. 1962, p. 148 à 152.
2 Mémoire, ann. 4.
$ Majallat El Ahkam, art. 100.

121
121 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

le droit international comme faisant partie du droit des nations et
obéissant aux règles d'interprétation y afférentes. Aussi, lorsque Pacquies-
cement allégué est tacite, ainsi qu'il le serait dans la présente cause en tant
que déduit du comportement de la partie contre laquelle il est invoqué,
il exige la recherche de l'intention manifestant une volonté certaine
dépourvue d'ambiguité.

Or le Gouvernement fédéral a formellement déclaré dans le procès-
verbal commun du 4 août 1964 précité qu’ «il ne faut pas conclure de ta
direction de la limite proposée que cette dernière doive se prolonger dans
la même direction ». De même il a été mentionné dans le protocole com-
plétant le traité germano-danois du 9 juin 1965 ' que « pour ce qui est du
prolongement de la ligne de délimitation, chacune des parties contrac-
tantes réserve sa position Juridique ».

Considérant que la négociation qui s'est terminée par le traité du
1°" décembre 1964, tout comme celle qui a abouti au traité du 9 juin 1965
et au protocole joint de même date, constitue un tout indivisible, la Cour
ne pourrait en dissocier les déclarations susmentionnées du 4 août 1964 et
du 9 juin 1965 qui clôturent l'une et l’autre négociations, et dont le sens ne
prête pas à équivoque, ne laissant subsister aucun doute sur l'intention de
la République fédérale d'Allemagne d’écarter l'application de la règle de
l’équidistance pure et simple à la délimitation au-delà du 54° degré de
latitude nord. Il n’y a pas de raison, en effet, pour ne pas suivre dans
l'interprétation des déclarations unilatérales, la jurisprudence constante
de la Cour selon laquelle les termes d’un traité doivent être interprétés
«suivant leur signification naturelle et ordinaire 2». Encore faut-il faire
observer que le traité germano-danois ne comporterait qu'un seul point
équidistant à l'extrémité de son parcours *.

Il serait non moins inexact de dire, au résultat d'un raisonnement
similaire dénotant la véritable intention du Gouvernement fédéral, que
celui-ci, par sa proclamation du 20 janvier 1964 et l'exposé des motifs de la
loi sur le plateau continental qu'il a promulguée le 24 juillet de la même
année, “a reconnu que la Convention de Genève est l'expression du droit
international coutumier », comme le prétendent les autres Parties en la
cause *. Ce qui n'est pas, en fait, le cas des dispositions de la Convention
de 1958 relatives à la ligne d’équidistance, laquelle n'acquerrait naturelle-
ment pas, par une reconnaissance à supposer efficace pour les besoins de la

1 Mémoire, ann. 7.

? Avis sur les Conditions de l'admission d'un Etat comme membre des Nations Unies
du 28 mai 1948; avis sur la Compétence de l Assemblée générale pour l'admission d'un
Etat aux Nations Unies du 3 mars 1950; arrêt dans l'affaire du Droit d'asile du
5 novembre 1950; avis sur la Composition du Comité de la sécurité maritime du
8 juin 1960.

* Réplique, par. 29.

* Contre-mémoire du Gouvernement danois, par. 24 et contre-mémoire du
Gouvernement néerlandais, par. 25.

122
122 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

discussion, le caractère de règle coutumière générale qu'elle n'a pas !.

Quel effet juridique faut-il attribuer, d'autre part, à la signature par la
République fédérale allemande, du protocole d'application provisoire de
la convention européenne sur la pêche du 9 mars 1964, dont l'article 7
prévoit le recours à la ligne médiane constituée par la série des points
équidistants des côtes de chacune des parties limitrophes ou se faisant
face? L'engagement de la République fédérale de faire application de la
ligne d’équidistance aux zones de pêche, qu’elle a confirmé par l’aide-
mémoire du 16 mars 1967, ne prête pas à discussion. Mais sa portée,
dépassant l’objet pour lequel il a été convenu, s’étend-elle au plateau
continental? La réponse est plus que douteuse en raison de l'opposition
formelle du Gouvernement fédéral à l'application de la ligne d’équidis-
tance dans les documents successivement discutés du 4 août 1964, du
9 juin 1965, du 20 janvier 1964 et du 24 juillet 1964. Telle paraît être
l'interprétation à donner à l'intention de la République fédérale.

Cela étant, la Cour n'aurait pas à s'engager, en outre, dans la recherche
de la pensée intime du Gouvernement fédéral à laquelle le Gouvernement
néerlandais la convie en demandant, en son contre-mémoire, pourquoi la
République fédérale a-t-elle souligné dans le procès-verbal du 4 août 1968,
que la limite devait être déterminée compte tenu des circonstances spécia-
les existant dans l’estuaire de l’Ems, si elle n'avait pas à l'esprit les termes
du paragraphe 2 de l'article 6 de la Convention de Genève, c'est-à-dire la
règle de l’équidistance.

On ne saurait donc interpréter les traités du 1°’ décembre 1964 et du
9 juin 1965, entre la République fédérale d'une part, les Pays-Bas et le
Danemark de l’autre, à la lumière du procès-verbal du 4 août 1964 et du
protocole du 9 juin 1965, ni la déclaration du Gouvernement fédéral du
20 janvier 1964 et l’exposé des motifs de la loi du 24 juillet de la même
année, comme un acquiescement à l'application de la ligne d’équidistance
telle que visée dans la Convention du 29 avril 1958 sur le plateau con-
tinental.

*
* *

23. En définitive, la délimitation entre les Parties des zones du plateau
continental de la mer du Nord sur lesquelles celles-ci revendiquent des
droits souverains n'est pas régie par les dispositions de l’article 6 de la
Convention de Genève sur le plateau continental du 29 avril 1958 ap-
pliquant la méthode de léquidistance.

Dans ces conditions, il n’y aurait pas lieu d'aborder l'interprétation des
dispositions dudit article 6 en tant que texte juridique s'imposant aux
Parties. Toutefois, on peut y revenir par la suite si l'adoption des notions
qu'il inclut peuvent inspirer une solution découlant d'une autre source

1 Infra, par. 24-30.

123
123 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

de droit, telle qu'un principe général de droit reconnu par les nations.

*
* *

24. A défaut d’une convention internationale établissant des règles
expressément reconnues par les parties en litige, n'y a-t-il pas des principes
ou des règles de droit international coutumier applicables à la délimitation
du plateau continental?

Et en cas d'inexistence d'une coutume générale, y aurait-il une coutume
régionale propre à la mer du Nord?

*

Les Royaumes du Danemark et des Pays-Bas ont soutenu qu'ayant
fixé les limites de leurs parties du plateau continental en prenant spéci-
fiquement comme base les principes et règles de droit généralement
reconnus, ces limites ne sont pas prima facie contraires au droit inter-
national et sont valables à l'égard des autres Etats. Ils fondent leur
thèse sur les dispositions de l’article 6, paragraphe 2, de la Convention de
Genève sur le plateau continental, selon laquelle, à défaut d’accord entre
les parties et à moins que des circonstances spéciales ne justifient une
autre délimitation, celle-ci s'opère par application de la méthode de
l'équidistance des lignes de base à partir desquelles est mesurée la largeur
de la mer territoriale des Etats limitrophes.

L'action unilatérale dont se prévalent les Gouvernements danois et
néerlandais aurait été opposable aux autres Etats et. en conséquence, au
Gouvernement fédéral allemand, si la règle de délimitation a laquelle ils
attachent un effet erga omnes était devenue une norme de droit inter-
national positif liant les Etats qui, comme la République fédérale, ne sont
pas parties à la Convention de 1958.

On a vu que les dispositions des articles | et 2 de ladite Convention
fondant l'institution du plateau continental n'étaient pas le résultat de la
codification du droit international en vigueur faisant partie de la /ex lata,
mais l'effet du développement progressif du droit, de lege ferenda, dont
il est question dans l’article 13 de la Charte des Nations Unies et l'article
15 du Statut de la Commission du droit international. Il ne saurait en
être autrement des dispositions de l’article 6, paragraphe 2, du moment
qu'elles font application du principe énoncé aux articles | et 2.

Ce développement progressif du droit a-t-il atteint, quant aux énon-
ciations de l'article 6, paragraphe 2, le stade de la coutume établie, depuis
que la méthode de l'équidistance a été retenue par la Commission du
droit international en 1953, puis à la conférence de Genève en 1958, dans
l'une et l'autre circonstances à une très grande majorité”?

Certes, la notion même du plateau continental, énoncée la première
fois dans la pratique des Etats en 1945, n'a mis qu'une douzaine d'années

124
124 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

pour constituer une coutume universellement reconnue. Des voix autori-
sées dans le cadre de la doctrine ', et des juristes de tous bords, dans les
conférences internationales, n'ont pu endiguer le courant de la pensée
juridique qu'ont entraîné le progrès inoui des sciences et le rapide déve-
loppement de la vie économique et sociale des nations. C'est dire que cette
règle récente du droit de la mer, sous l'impulsion de puissants mobiles,
et grâce à la pratique des Etats et à l'effet des conventions internationales,
s’est muée, dans un court délai, en un droit coutumier répondant aux
besoins pressants de la vie moderne.

En est-il de même de la notion de l'équidistance de l'article 6 de la
Convention de Genève’?

Ilya lieu, dans un premier volet de la discussion, de rechercher quelle a
été la pratique des Etats, tant antérieurement à la Convention du 29 avril
1958 sur le plateau continental, qu'à partir de cette date.

*
* *

25. Une question préalable est 4 résoudre: quels sont les actes de
délimitation qui doivent être dénombrés pour en retenir ceux concourant
à la formation de l'élément matériel de la coutume, compte tenu de la
nature des eaux délimitées, aussi bien que de la situation des Etats
riverains de ces eaux, Etats limitrophes et Etats se faisant face.

La Cour a estimé que ne pouvaient être retenues comme précédents que
les délimitations concernant le plateau continental et entre Etats limi-
trophes uniquement. Il paraît cependant que les actes dont il faut tenir
compte dans cette recherche sont, quant à la nature des eaux, tous ceux
qui se rattachent à la délimitation des eaux maritimes quelles qu'elles
soient: mers territoriales, détroits, zones contiguës, zones de pêche, pla-
teau continental, plate-forme épicontinentale — auxquels il faut ajouter
les lacs. Le concept sous-jacent commun à toutes ces étendues d’eau, qui
commande l’analogie, est qu’elles procèdent toutes de la notion du pro-
Jongement naturel du domaine terrestre des Etats riverains *. C’est ainsi
que le comité des experts de 1953, ne distinguant pas à ce propos entre la
mer territoriale et le plateau continental, écrivait dans son rapport qu’il
«s’est efforcé de trouver des formules pour tracer les frontières inter-
nationales dans les mers territoriales qui pourraient en même temps servir
pour délimiter les frontières respectives du plateau continental ».

Par contre, il est évident que ne doivent pas être retenues à titre de
précédents les lignes de partage des fleuves. Ces lignes suivent d’ailleurs
' Notamment celles de G. Scelle et d'A. de Lapradelle: le représentant de l'Alle-
magne fédérale, M. Münch, disait encore, à la conférence de Genève, de la règle
du plateau continental que « beaucoup d’autorités la rejettent de lege lata et de lege
ferenda ».

2 Supra, par. 15.

125
125 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

bien plus souvent les thalwegs et Iles chenaux navigables que le milieu
du cours d’eau.

Les actes de délimitation ayant trait aux Etats limitrophes ou se
faisant face demandent de plus amples détails.

Tous ces actes doivent être mis à contribution, motif pris également de
leur commun concept sous-jacent. L'exemple en a été donné par les trois
conventions adoptées à Genève concernant la mer territoriale, la zone
contiguë et les zones de pêche. Toutes trois ont donné textuellement pour
base à la délimitation «la ligne médiane dont tous les points sont équi-
distants des points les plus proches des lignes de base ». Et ces conventions
ont précisé que cette disposition est applicable aux délimitations latérales
comme aux délimitations entre Etats se faisant face '.

Cette assimilation entre les deux sortes de délimitation ne doit-elle pas
se refléter dans l'interprétation de l'article 6 de la Convention sur le
plateau continental, quoique les deux termes différents de ligne médiane
et de ligne d’équidistance y soient utilisés?

L'interprétation de la Convention sur le plateau continental à la
lumière de la formule adoptée par les trois autres conventions, selon la
méthode d'intégration par coordination entre les quatre conventions,
s’impose impérieusement dans le présent cas. En effet, les quatre conven-
tions votées le même jour dans une même assemblée constituent un
ensemble conventionnel rentrant dans le même cadre juridique, celui du
droit de la mer. Aussi avaient-elles été élaborées par la Commission du
droit international des Nations Unies et présentées à la conférence de
Genève dans un document unique. Ne faut-il pas convenir en conséquence
que, nonobstant les différences de rédaction ou la disparité des termes
relevées entre les trois conventions précitées d’une part, et la Convention
sur le plateau continental de Fautre, la même règle d’équidistance est ap-
plicable, au sens des quatre conventions, quant aux délimitations latérales
comme aux délimitations médianes?

On remarquera que la règle ayant été ainsi comprise dans les milieux
internationaux, les treize Etats signataires de la convention conclue à
Londres le 9 mars 1964 ont emprunté textuellement aux trois conventions
susmentionnées de Genève leur commune formule pour les Etats se fai-
sant face ou limitrophes.

Si néanmoins le texte de la Convention sur le plateau continental est
sorti des délibérations de la conférence différemment rédigé que celui des
trois autres conventions, ce fait est à attribuer aux aléas de la discussion
en assemblée. Les délimitations entre Etats adjacents comme entre Etats
se faisant face avaient fait l'objet à la Commission du droit international
d'une rédaction unique englobant les deux situations. Le fait qu'elles
aient été mentionnées, dans la convention élaborée au cours de la con-

1 Conventions sur la mer territoriale, art. 12: sur la zone contigué, art. 24; sur
la pêche et la conservation des ressources biologiques, art. 7, qui se réfère à l’art. 12
de la convention sur la mer territoriale.

126
126 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

férence, dans des paragraphes distincts de l’article 6 et que les textes aient
été rédigés en des termes tant soit peu différents, s'explique par les
avatars de la discussion dans deux commissions, et ne permet pas d’en
déduire une différence entre ligne médiane applicable aux Etats se
faisant face et ligne d’équidistance pour la démarcation entre Etats
limitrophes. Les travaux préparatoires ne sont pas moins explicites, 4
cet égard, que la clarté des termes utilisés dans les quatre conventions
relatives au droit de la mer, lesquelles font état tout ensemble de la ligne
médiane et de points équidistants applicables aux Etats limitrophes et aux
Etats se faisant face. C’est dire, en somme, que la notion d’équidistance
est de règle pour les deux sortes de délimitation.

oe
* *

26. Les actes antérieurs à la Convention sur le plateau continental se
rapportant à la délimitation des eaux maritimes — mer territoriale,
détroits, lacs, zone contigué, zones de péche, plateau continental, plate-
forme épicontinentale — étaient on ne peut plus variés.

On verra, par la suite, que les proclamations et autres actes édictés en
1945 par les Etats-Unis, en 1947 par le Nicaragua, en 1949 par l'Arabie
Saoudite et les Etats de Koweit, Bahrein, Qatar, Abou Dhabi, Sharjah,
Ras el Khaimah, Oum el Kaiwain, Ajman, en 1955 par l'Iran, se récla-
maient tous de la justice ou de l'équité. C’était le groupe d’Etats le plus
nombreux.

Le traité du 27 septembre 1882 entre le Mexique et le Guatemala,
ainsi que le décret du Gouvernement du Cambodge du 30 décembre 1957,
adoptaient la méthode de la ligne perpendiculaire aux côtes.

La méthode consistant à prolonger la frontière terrestre vers le large a
été suivie par le décret du Gouvernement francais du 25 mai 1960 qui a
confirmé l’accord entre la France et le Portugal concernant le Sénégal et
la Guinée dite portugaise. I] en a été de même des limites fixées en 1953 en
vertu de la législation australienne sur les pêcheries de perles de 1952-1953.

La délimitation de la plate-forme épicontinentale entre le Chili,
l’Equateur et le Pérou suivait les parallèles de latitude géographique.

L'accord entre les Etats-Unies et le Canada du 15 juin 1846 et la loi
de 1928 portant approbation de l'accord entre Singapour et Jahore du
19 octobre 1927 suivaient l’un et l’autre le chenal entre les deux côtes.

On notait nombre d'accords se décidant pour le partage égal, utilisant
les formules suivantes: «a égale distance» ou «à moitié distance» des
côtes ou selon «la ligne médiane ». Tels étaient l'accord du 11 avril 1908
entre les Etats-Unis et la Grande-Bretagne, les accords du 28 septembre
1915 entre l'Indonésie et la Malaisie, du 24 avril 1924 entre la Norvège et la
Finlande, le traité de paix du 4 janvier 1932 entre l'Italie et la Turquie, les
accords du 30 juin 1932 entre le Danemark et la Suède, le traité de paix du

127
127 PLATEAU CONTINENTAL (OP. IND, AMMOUN)

10 février 1947 avec VItalie délimitant les eaux territoriales de Trieste,
enfin l'accord du 22 février 1958 entre  Arabie Saoudite et Bahrein.

Les délimitations des lacs se référaient tantôt à la ligne médiane ou le
milieu des eaux, tantôt au thalweg, et parfois suivaient les rives du lac, ou
ne se réclamaient d'aucune méthode.

Un cas assez particulier était celui de l’accord entre la France et la
Suisse du 25 février 1953 pour la délimitation du lac Léman selon «une
ligne médiane et deux ailes transversales », cette ligne se trouvant «rem-
placée, pour des raisons pratiques, par une ligne polygonale de six
côtés pour réaliser la compensation des surfaces ».

Enfin, un certain nombre d'accords et autres actes étaient dépourvus
de toute référence à une méthode quelconque. Ainsi en était-il des ac-
cords de 1918 entre la Chine et Hong-Kong et de 1925 entre les Etats-
Unis et le Canada; du traité de 1942 entre le Royaume-Uni et le Vene-
zuela, de ’accord de 1957 entre l'Union soviétique et la Norvège.

*
* *

27. Aucune conclusion ne semble pouvoir étre tirée de cette extréme
diversité des formules employées, sinon que celles-ci constituent un
faisceau de méthodes auxquelles les Etats pouvaient librement recourir
afin de concilier leurs intérêts respectifs. Aussi bien ne peut-on déceler
dans l’usage de l’une ou l’autre méthode, sans en excepter celle utilisant
la ligne médiane, Popinio juris fondée sur Ja conscience qu'ont les Etats
du caractère obligatoire de la pratique appliquée.

*
* *

28. Les actes susvisés adoptant la ligne médiane ou la ligne d'équidis-
tance n'étant pas susceptibles de constituer une coutume, il reste à savoir
si ceux ayant eu licu depuis la signature de la Convention sur le plateau
continental, en sy ajoutant, ont eu cet effet.

Pour résoudre cette question, la Cour développe une thèse selon la-
quelle une convention normative exercerait, en tant que telle, une influence
sur la formation de la coutume. La pratique des Etats est envisagée, dans
ce raisonnement, comme destinée à étayer, le cas échéant, le caractère
normatif virtuel de la Convention.

Il me semble que ce raisonnement est contraire à la lettre et à l'esprit
de l’article 38, paragraphe 1 6), du Statut de la Cour, lequel fonde la

128
128 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

coutume sur la pratique des Etats. La Convention de 1958, comme toute
autre convention, n'a donc d'autre influence sur la formation de la
coutume que celle que lui confèrent les Etats l'ayant ratifiée ou l'ayant
simplement signée: l'acte juridique de la ratification et le fait juridique de
la signature constituent l’un et l'autre des attitudes comptant dans le
dénombrement des éléments de la pratique étatique.

*

29. En conséquence, pour établir un état actuel aussi complet que
possible des précédents de nature à contribuer à la transformation de la
méthode d’équidistance en règle de droit coutumier, il faudrait recenser :

a) les actes juridiques de ratification des conventions précitées ;

b) les faits juridiques de signature des mêmes conventions;

c) les actes de délimitation de la mer territoriale, de la zone contigué,
des zones de pêche, des détroits, des lacs, du plateau continental, de
la plate-forme épicontinentale.

Au nombre des Etats dont les actes de délimitation ont été évoqués et
qui figurent sous les alinéas a) et b), on compte: l'Union soviétique, la
Finlande, l'Australie, le Royaume-Uni, la Suède, le Danemark, les
Etats-Unis, la République fédérale d'Allemagne. Il n’y a donc pas lieu
de les inclure à nouveau dans le total des Etats auteurs d’actes de délimi-
tation.

Outre les Etats susmentionnés, les Pays-Bas et le Danemark mention-
nent dans leur duplique commune ceux qui ont opté pour la ligne d’équi-
distance.

En ce qui concerne le Koweït, les représentants de la République fédérale
ont contesté que son accord avec la société d'exploitation püût être retenu
comme un précédent, ne s'agissant pas d'une convention entre Etats.

Nombreuses sont les concessions de droit public qui ont donné lieu à
des précédents judiciaires dans divers problèmes du droit des gens.
Néanmoins, l'accord concernant une concession d’un Etat à une société
ne constitue pas per se ou en tant que tel, un élément de la pratique cons-
titutive de la coutume internationale. Ce n'est que par une légitime
assimilation de la position prise par l'Etat conférant la concession avec
les actes unilatéraux que le cas du Koweït pourrait être examiné. Cepen-
dant l'attitude qui lui est attribuée, comme celle attribuée à l'Iran,
demande mûre réflexion. Elles auraient pu être retenues comme précé-
dents concourant à établir la coutume, si ces Etats ne s'étaient pas abs-
tenus de se référer à la méthode de l’équidistance, alors surtout que leurs
jurisconsultes sont au courant des débats qui s'étaient déroulés a la
conférence de Genève. On ne peut sonder le for intérieur de ces Etats
pour prétendre que l’opinio juris s'attache aux démarcations auxquelles
ils ont procédé sans se référer à une règle à l'application de laquelle ils

129
129 PLATEAU CONTINENTAL. (OP. IND. AMMOUN)

se seraient cru tenus. D’autant plus qu’en raison de la démarche de
chacun d’eux dans le tracé des lignes de démarcation de leurs plateaux
continentaux, on ne peut s'empêcher de se reporter à leurs déclarations
respectives de 1947 et de 1955 spécifiant qu'ils s’en rapporteraient à ce
sujet à la notion d'équité.

En ce qui concerne l'Irak, il est dit dans la duplique que cet Etat «a
spontanément considéré qu'à défaut d'accord ou de circonstances spéciales
justifiant une autre délimitation, c'était le principe de l’équidistance
énoncé à l’article 6 de la Convention sur le plateau continental qui
régirait la délimitation de son plateau continental !. Or la déclaration de
l'Irak est du 10 avril 1958, soit avant la signature de la Convention de
Genève; la référence à l’article 6 de celle-ci est donc hors de propos. On
peut retenir cependant la déclaration irakienne, telle la proclamation
Truman, comme initiant un courant vers une coutume nouvelle.

L'accord signé le 10 mars 1965 entre le Royaume-Uni et la Norvège
et adoptant la règle de l’équidistance constitue un autre précédent. On
peut en dire autant de l’accord du 8 décembre 1965 entre le Danemark
et la Norvège, de la proclamation du président de la République-Unie
de Tanzanie du 30 mars 1967 concernant la défimitation de la mer terri-
toriale entre la Tanzanie et le Keyna, de accord du 20 mars 1967 entre le
Maroc et l'Espagne ayant trait au détroit de Gibraltar, et de l'accord du
24 juillet 1968 entre la Suède et la Norvège.

Mais que faut-il penser de l'attitude de la Belgique? Quoique n'ayant
pas signé la Convention sur le plateau continental, le Gouvernement
belge, par une note du 15 septembre 1965 adressée par l'ambassade de
Belgique au ministère néerlandais des Affaires étrangères, précise que
«les deux pays sont d’accord sur le principe de l’équidistance et sur son
application pratique ». En outre, un projet de loi, assorti d’un exposé de
motifs, soumis à la Chambre des représentants en date du 23 octobre
1967, adopte les dispositions de la Convention sur le plateau continental.
Le projet de loi, tout dépourvu qu'il est d'effet juridique, exprime néan-
moins le point de vue officiel du gouvernement. I! constitue un de ces
actes de l’ordre juridique intérieur pouvant être comptés au nombre
des précédents à retenir, le cas échéant, pour la reconnaissance de la
coutume. De toute façon, l'attitude du Gouvernement belge est exprimée
sans équivoque possible par la déclaration contenue dans la communica-
tion d'Etat à Etat du 15 septembre 1965 à laquelle ne saurait être refusé
le caractère de précédent 2.

D'autre part, la convention européenne de Londres du 24 mers 1964
sur la pêche ayant adopté Ja formule de l’équidistance à l'instar des

1 Duplique, par. 72.
2 Supra, par. 21,fsur l'effet des déclarations unilatérales.

130
130 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

conventions de Genève sur la mer territoriale, la Zone contigué et les
zones de pêche !, il y a lieu de noter que sept Etat qui ne sont pas parties
à ces conventions ont signé la convention de Londres. Leur nombre vient
s'ajouter à celui des Etats, dont il a été fait mention, ayant appliqué la
méthode de l’équidistance.

Ainsi peut-on dénombrer, en définitive, pendant le cours de la décade
qui s'est écoulée depuis l'institution de la règle nouvelle par voie con-
ventionnelle, une douzaine d'Etats n'étant pas parties à la Convention de
1958 sur le plateau continental, qui ont opté, en plus des Etats signataires
de celle-ci, pour la méthode de l’équidistance.

Quelque importance que présentent ces précédents, dont le dénom-
brement a été aussi compréhensif qu'il pouvait l'être, leur nombre
n’atteint que peu ou prou la moitié de celui de la communauté internatio-
nale. Il est difficile d’y trouver les éléments susceptibles de constituer la
pratique généralement acceptée de l'article 38, paragraphe 1 b}), du
Statut de la Cour.

30. Un argument de texte est d'autant moins à négliger qu'il con-
firme péremptoirement cette manière de voir. C'est celui tiré de l’article 12
de la Convention sur le plateau continental, qui distingue entre les
articles 1 à 3 et tous les autres articles en décidant que ceux-là seuls
ne sont pas susceptibles de réserve. La Cour s’est étendue sur ce point et
je n’ai pas à y revenir, sinon pour ajouter que la faculté de subordonner
à des réserves la mise en œuvre des dispositions de l'article 6 implique
l'absence chez les signataires de la Convention de l’opinio juris sive
necessitatis. Celle-ci suppose, en effet, la conscience du caractère obliga-
toire de la règle. Et c'est l'évidence même qu'on ne peut pas se sentir
obligé par une règle quand on se réserve le droit de ne pas l’appliquer.

On ne peut en conséquence s'empêcher de conclure que la méthode de
Péquidistance de l'article 6 de ladite Convention du 29 avril 1958 n’a
pas revêtu le caractère de règle coutumière qu'elle n'avait pas auparavant.

x * *

31. On ne peut, non plus, y déceler les éléments constitutifs d'une
coutume régionale. En effet, si une règle générale de droit coutumier
n'exige pas le consentement de l’unanimité des Etats, ainsi qu'il résulte
des termes explicites de l’article précité — du moins le consentement de
ceux qui ont eu connaissance de cette pratique générale et, étant en
mesure de s’y opposer, n'y ont pas fait opposition 7 — il n'en est pas de

! Supra, par. 22.

2 Ainsi est réservé le droit des pays accédant à l'indépendance et n'ayant pas
participé à l'élaboration de règles qu'ils considèrent incompatibles avec l’état de
choses nouveau.

131
131 PLATEAU CONTINENTAL (OP. IND. AMMOUN:

même quant à la règle coutumière régionale, vu le nombre restreint des
Etats qu'elle est destinée à régir et qui sont à même d'y donner leur
consentement. A défaut de ce consentement exprès ou tacite, une coutume
régionale ne pourrait être imposée à un Etat qui s'y refuse. La Cour inter-
nationale de Justice l'a nettement exprimé dans son arrêt du 20 novembre
1950 sur le Droit d'asile dans les termes suivants: « La partie qui invoque
une coutume de cette nature (coutume régionale ou locale) doit prouver
qu'elle s'est constituée de telle manière qu'elle est devenue obligatoire
pour l'autre partie !.»
Ainsi la République fédérale d'Allemagne ne peut être tenue par une
soi-disant règle coutumiére régionale qu'elle rejette. Elle a marqué
formellement son opposition à la règle en question: d'abord dans la
réponse du 26 août 1963 à la note verbale de l'ambassade des Pays-Bas
à Bonn; puis dans le compromis du 2 février 1267, dont le Gouvernement
des Pays-Bas a pris acte dans ledit compromis, tout comme le Gouverne-
ment du Danemark. De plus, dans sa proclamation du 20 janvier 1964,
le Gouvernement fédéral distingue entre le principe relatif au plateau
continental lui-même et les règles concernant sa délimitation =.

* *

32. On ne saurait donc admettre, ainsi que le soutiennent les Gou-
vernements des Royaumes du Danemaik et des Pays-Bas, que la règle
de l'article 6 de la Convention de Genève sur la délimitation du plateau
continental a acquis le caractère d'une règle générale de droit coutumier
international, pas plus que celui d’une règle coutumière régionale.

La ligne d'équidistance écartée en tant que règle de droit positif, on
peut y revenir, à l'instar des Etats qui l'ont appliquée volontairement,
comme à une méthode pouvant assurer, moyennant des rectifications
nécessaires selon les circonstances, une délimitation équitable.

Ainsi faut-il se reporter, en dernière analyse, aux principes généraux
du droit reconnu par les nations.

La Cour n'a pas cru cependant devoir le faire. Elle a estimé qu'à
défaut d’une méthode de délimitation s'imposant aux Parties, celles-ci
devaient être conviées à négocier un accord par application de principes
équitables.

| A l'appui de cette opinion, cf. C.LJ., affaire du Droit d'asile, arrêt du 20 novem-
bre 1950; et affaire des Droits des ressortissants des Etats-Unis d'Amérique au Maroc,
arrêt du 27 août 1952.

2 Contre-mémoire des Pays-Bas et du Danemark. ann. 10: Exposé des motifs du
projet de loi allemand sur la détermination provisoire des droits sur le plateau
continental,

132
132 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

L'équité que recommande la Cour à l'attention des Parties ne serait
autre chose que la justice: « Quel que soit le raisonnement juridique du
juge, dit-elle, ses décisions doivent par définition être justes, donc en ce
sens équitables. » L’arrét aboutirait à cette vérité d'évidence qu'il faut
être juste, et n'indiquerait pas grand-chose à l'intention des Parties qui,
toutes, considèrent que leurs positions respectives sont équitables.

Le juste n'est cependant pas toujours équitable. À preuve l'adage bien
connu: Summum jus summa injuria. Et c'est pour pallier cet inconvénient
d'une stricte justice que l'on peut avoir recours à Péquité destinée à
tempérer la rigueur du droit.

A la vérité, le principe d'équité qui s'impose n’est pas l’équité abs-
traite que vise l'arrêt, mais celui qui comble une lacune, tel le principe
d'équité praeter legem, qui est une source auxiliaire du droit. Contraire-
ment à l'avis de la Cour, il y a une lacune dans le droit international
lorsque la délimitation n’est prévue ni par une convention générale
applicable (art. 38, par. 1 a) ) ni par une coutume générale ou régionale
(art. 38, par. 1 6) ). Li reste le paragraphe | c), qui paraît aider à combler
la lacune. La question qui se pose est donc la suivante:

33. Existe-t-il un principe général de droit reconnu par les nations
tel que prévu par l’article 38, paragraphe | c), du Statut de la Cour, dont
découlerait une règle selon laquelle pourrait être délimité équitablement,
en cas de désaccord, le plateau continental entre les Parties”?

Il importe, en premier lieu, d'observer que la formule de l’article 38,
paragraphe | c), du Statut, énonçant «les principes généraux de droit
reconnus par les nations civilisées», est inapplicable telle qu'elle est
transcrite, les termes «nations civilisées » étant incompatibles avec les
dispositions pertinentes de la Charte des Nations Unies, et ayant pour
conséquence de limiter inconsidérément la notion des principes généraux
du droit |.

La discrimination entre nations civilisées et nations non civilisées,
que n'avaient pas connue les pères du droit international, protagonistes
d’un droit des gens universel: Vittoria, Suarez, Gentilis, Pufendorf, Vattel,
est le legs de l’époque révolue du colonialisme et du temps périmé où un nom-
bre restreint de puissances établissaient les règles conventionnelles ou cou-

1 S. Krylov, dans son opinion dissidente dans l'affaire des Dommages subis au
service des Nations Unies jugée le 11 avril 1949, omet le terme «civilisées » en citant
les principes généraux du droit, Il ne motive pas cependant cette omission. Toutefois,
dans son cours à l'Académie de droit international de La Haye en 1947, il s'était
élevé contre le traitement arbitraire à l'encontre des Etats dits indigènes. (Recueil,
1947, I, p. 449.)

133
133 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

tumières d'un droit européen appliqué vis-à-vis de l'ensemble de la com-
munauté des nations. Maintenu et parfois renforcé lors des grandes liqui-
dations de l'histoiie —- Vienne 1815, Berlin 1885, Versailles 1920, Lau-
sanne 1923, Yalta 1945 —, le droit international européen avait été défen-
du par des juristes d’une autorité incontestable dans la plupart des chapitres
du droit international, tels que Kent, Wheaton, Phillimore, Anzilotti,
Fauchille, F. de Markas, Westlake, Hall, Oppenheim, Politis: ainsi
La morale internationale de ce dernier frappe par le fait qu'elle est centrée
sur l'Europe seule et son intérêt exclusif. Quelque grande et forte que soit
la pensée de ces juristes de renom, leur conception d'une famille des
nations européennes et nord-atlantiques ne commence pas moins a
sestomper derrière la réalité de Ja communauté universelle, dans la pen-
sée des internationalistes d'un âge nouveau tels que S. Krylov, M. Katz,
W. Jenks et M. Lachs. Du reste, les juristes universalistes d'Europe
avaient été précédés par ceux d'Asie et du Moyen-Orient: Sui Tchoan-
Pao, Bandyopadhyoy, Rechid.

Que les adeptes de la notion du droit reconnu par les nations civilisées
apprécient le degré de civilisation relativement à la capacité de l'autorité
de sauvegarder les droits des étrangers ! ou par son pouvoir d’assurer la
protection des droits fondamentaux de la personne humaine ?, on ne
peut s'empêcher de songer aussi que le régime colonial n'était pas à
exclure des éléments d'appréciation rentrant dans l'un ou l’autre de ces
critères, le colonisé étant un étranger vis-à-vis du colonisateur et ayant été
privé de certains de ses droits fondamentaux à.

Aussi bien la discrimination que condamnent les auteurs est-elle en
contradiction absolue avec les dispositions de la Charte des Nations Unies
prévoyant désormais « l'égalité souveraine » de toutes les nations membres
et leur participation soit à l'élaboration du droit international dans
les organes des Nations Unies, et notamment la Commission du droit
international dans laquelle toutes les nations sont appelées à siéger;
soit à l’application du droit international, à son interprétation et, dans
une certaine mesure, à son développement et à son évolution, et ce en
vertu de l’article 9 du Statut de la Cour aux termes duquel « les électeurs
auront en vue que les personnes appelées a faire partie de la Cour...
assurent dans l’ensemble la représentation des grandes formes de civili-
sation et des principaux systèmes juridiques du monde ».

Et c'est ainsi que des nations, aux systèmes juridiques desquelles il est
fait ci-haut allusion, qui ne faisaient pas partie du concert restreint des
Etats légiférant, jusqu'aux premières décades du XX siècle, pour l’ensem-
ble de la communauté internationale, participent aujourd'hui à la cons-

1 Westlake et R. Y. Jennings.
2 A. Favre.
3 W. Jenks rappelle qu'à une époque antéricure, les auteurs latino-américains

avaient eu une semblable réaction vis-à-vis du droit de l'Europe (The Common Law
of Mankind, p. 74).

134
134 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

tatation ou à l'élaboration des principes généraux du droit, contrairement
à ce que dit improprement l’article 38, paragraphe 1 c), du Statut de la
Cour. Le délégué américain Root avait bien suggéré au Comité de juristes
en 1920 que la Cour appliquât, outre le droit conventionnel et le droit
coutumier «les principes de droit universellement reconnus ». Toutefois,
sous l'influence des idées empruntées à Ja conférence de La Haye de 1907
où dominaient les juristes d’obédience européenne, il substitua à cette
formule celle qui devait figurer dans l’article 38, paragraphe | c), du
Statut, qui se trouve héritée, pour ainsi dire sans bénéfice d'inventaire, de
conceptions aussi anachroniques qu'injustifiées. Et par surcroît, la
jurisprudence internationale, particulièèement docile, entendait par
«nations civilisées » celles formant le “concert européen » au droit des-
quelles, uniquement, elle déclarait emprunter les principes généraux de
droit par voie d’analogie !.

Si l’on considère surtout que les principes généraux de droit que men-
tionne l'article 38, paragraphe | c), du Statut ne sont autres que les
normes communes aux différentes législations du monde qu'unit l'identité
de raison juridique, ou la ratio legis, transposées de l’ordre juridique
interne à l’ordre juridique international, on ne peut manquer de relever
l'inadvertance commise en limitant arbitrairement l'apport du droit
interne à l'élaboration du droit international : un droit international
devenu, en somme, grâce surtout aux principes proclamés par la Charte
des Nations Unies, un droit universel pouvant puiser aux sources internes
du droit de tous les Etats dont il est destiné à régir les rapports, et en
raison de quoi la formation de la Cour doit représenter les principaux
systèmes juridiques du monde.

Face à cette contradiction entre les principes fondamentaux de la
Charte et leur universalité d'une part, et le texte de l’article 38, paragraphe
1 e), du Statut de la Cour, de l'autre, ce dernier ne pourrait être inter-
prété autrement qu'en lui reconnaissant une portée universelle ne com-
portant point de discrimination entre les membres d'une même commu-
nauté fondée sur l'égalité souveraine. Le critérium de la distinction entie
nations civilisées et celles qui ne le seraient pas a été de la sorte un cri-
térium politique — politique de puissance — et n'ayant rien d'éthique
ou de juridique. Le système qu'il représente n'a pas été sans influence
sur l'éloignement persistant de certains nouveaux Etats de la Cour
internationale de Justice 2.

C'est le principe sous-jacent commun aux règles nationales sous toutes
les latitudes qui explique et justifie leur annexion au droit international
public. Aussi les principes généraux du droit, quand ils synthétisent et
condensent le droit in foro domestico des nations — de l'ensemble des

1 Voir notamment les décisions de la Cour permanente d'arbitrage du 1! novem-
bre 1912 dans l’affaire des Indemnités russes contre l’Empire ottoman, et du 13 octobre
1922 dans laffaire des Réclamations norvégiennes contre les Etats-Unis.

2 Cf. W. Jenks, The Common Law of Mankind, p. 79.

135
135 PLATEAU CONTINENTAL (OP, IND. AMMOUN)

nations — paraissent-ils plus proches que les autres sources du droit, de
la morale internationale. En s'incorporant au droit des gens, ils se dé-
pouillent de toute teinte nationaliste pour représenter, tel le principe de
l'équité, les plus pures valeurs morales. Ainsi véhiculé par ces valeurs
sur la voie du développement, le droit des gens se rapproche de plus en
plus de l'unité.

En conciusion de cet exposé, il semble que la Cour, en citant, le cas
échéant, le paragraphe | c) de l'article 38, pourrait omettre le qualificatif
visé et se contenter des termes « les principes généraux du droit reconnus
par les nations»; ou bien emprunter la formule dont a fait usage
sir Humphrey Waldock dans sa plaidoirie du 30 octobre 1968, a savoir:
«les principes généraux du droit reconnus par les systèmes juridiques
nationaux». On pourrait aussi dire tout simplement: «les principes
généraux du droit»: les juristes et même les étudiants en droit ne s’y
tromperaient pas. Le tout en attendant que la revision du Statut de la
Cour ou de certaines de ses dispositions soit mise sur le chantier.

%
* *

34. Le sens de l'article 38, paragraphe 1 c), du Statut de la Cour étant
ainsi restitué, il est possible de donner une réponse adéquate à la question
posée: Ÿ a-t-il un principe général de droit reconnu par les nations dont
découlerait une règle selon laquelle pourrait être délimité équitablement
le plateau continental entre les Parties?

Dans leur plaidoirie du 30 octobre 1968, les Pays-Bas et le Danemark
soulignent n'avoir connaissance d'aucune décision corroborant l'idée de
Papplication d'un principe général reconnu par les sytèmes nationaux qui
serait en contradiction avec le droit positif.

La réponse à cette objection a été amplement faite en démontrant que
la méthode de l'équidistance ne constitue pas une règle de droit positif.
Il y a en l'occurrence une lacune qu'il s’agit de combler praeter legem et
non contra legem, en dégageant un principe général de droit reconnu pai
les systèmes juridiques nationaux.

On ne peut nier, en effet, que le juge international, s'écartant progres-
sivement de la thèse de la plénitude formelle ou logique du droit inter-
national, contribue à en pallier les insuffisances et à en combler les
lacunes. Il est vrai que la Cour est, en vertu de l’article 38 du Statut, dans
l'obligation « de régler conformément au droit international les différends
qui lui sont soumis ». Mais le droit auquel se réfère Je texte n'a pas le sens
restreint aux traités et coutumes parfois prêté au terme /aw !. La disposi-
tion de l’article susvisé, selon laquelle la Cour applique «les principes
généraux de droit reconnus par les nations», répugne au point de vue
volontariste — qui avait été celui de l’arrêt de la Cour permanente de

 Ainsi que l’a fait observer le tribunal américano-norvégien en 1922 dans l'affaire
des Norwegian Shipping Claims.

136
136 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

Justice internationale du 7 septembre 1927 dans l'affaire du Lotus — et
autorise expressément le juge, qu'il convie à l'emploi de la méthode ana-
logique, à dégager les normes juridiques de sources autres que celles
fondées sur le consentement formel ou tacite des Etats.

Dans un effort renouvelé de la pensée juridiqueromano-méditerranéenne
brisant la chrysalide du formalisme étriqué qui l'enserrait, le droit
international déchire de même, quoique lentement et pièce à pièce, ses
cadres traditionnels pour s'ouvrir à la réalité politique et sociale dans une
société humaine qui ne connaît plus d'exclusives.

35. Pour se prononcer sur la légitimité de l'application de telle ou de
telle méthode en vue d’une délimitation équitable et juste du plateau
continental, il y aurait lieu, à défaut d’une obligation juridique pres-
crivant l'emploi de l'une ou de l’autre, de recourir en définitive à l'équité,
la pratique des Etats s'y étant plus d’une fois référée.

S'il est en effet un principe reconnu par le droit interne de la com-
munauté des nations dont l'adoption par analogie, en droit international,
comme principe général de droit, s'impose pour le moins autant que tant
d'autres que ce dernier a déjà empruntés, c'est manifestement celui qui
assigne l'équité pour fondement au droit et pour objectif à sa réalisation.

Les principes généraux de droit sont, sans conteste, des facteurs de
moralisation du droit des gens, en tant qu'ils empruntent au droit des
nations des principes de l'ordre moral tels que ceux de l'égalité, de la
responsabilité et de la faute, de la force majeure et du cas fortuit, de
l'estoppel, du non-abus des droits, de la due diligence, de l'interprétation
des actes juridiques fondée non moins sur l'esprit que sur la lettre du
texte, enfin de l’équité dans la mise en œuvre des règles juridiques, et dont
dérivent l'enrichissement injuste ou sans cause ', ainsi que la bonne foi
«qui nest qu'un reflet de l'équité et qui en est née 7».

| La jurisprudence française, initiatrice du principe de non-abus des droits, s’est
nettement inspirée de l'équité. Voir arrêt de la Cour de cassation du 18 janvier 1892
qui relève « faction ... dérivant du principe d'équité qui défend de s'enrichir aux
dépens d’autrui ».

La jurisprudence libanaise, avant que l'enrichissement sans cause eût figuré dans
son nouveau code des obligations, en déduisait la notion des règles d'équité de
Majallat El Ahkam, le code de droit civil musulman qui y était en vigueur.

2 K. Strupp, cours à l'Académie de droit international de La Haye, Recueil,
1930, III, p. 462.

Cf. M. P. Fabreguettes, La logique judiciaire, p. 399, qui écrit: « Dans un sens
élevé et juridique, l'équité (de aequitas, de aequis, égal), c'est la justice distributive,

137
137 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

36. On ne saurait recourir tout uniment au concept du raisonnable, par
préférence à l’équitable.

Le raisonnable perçait déjà sous la plume du jurisconsulte romano-
phénicien Paul'. Mais le raisonnable, à l'exclusion de l’équitable, ne
satisfait pas complètement l'esprit. Tel qu'il est conçu dans le temps com-
me dans l’espace, il revêt un caractère de subjectivité, voire de relativité,
qui tranche avec le caractère objectif de l'équitable *. On est, de surcroît,
en droit de se demander s’il s'agit, pour les protagonistes du raisonnable,
de la raison pure, ou si l'on se réfère à la raison pratique. [1 y a une dif-
férence notable entre l’une et l’autre doctrine, celle qui sépare l'entende-
ment de la loi morale. La morale, a-t-on dit, rôde autour du droit. Et
l'on peut ajouter avec N. Politis et après Ulpien et Cicéron, qu'elle doit y
régner *. En s'en détournant, le droit international se condamne à la
stérilité face à une société bouillonnante de vie. L'école normative et sa
théorie pure de droit, dans la mesure où elles rejettent les éléments
moraux, sociaux et politiques, qualifiés de métajuridiques, s'isolent des
réalités internationales et de ses institutions progressives: uhi societas,
ibi jus.

qui empeche de faire acception de personne: ou de se diriger par d'autres motifs que
ceux du droit. »

Cf. aussi Ch. de Visscher, Théories et réalités en droit international public, p. 482,
qui souligne à son tour qu’«il est significatif que dans le cas où certains membres
ont expressément invoqué les principes généraux. ils J’ont fait sous le couvert de
quelques-unes des données les plus élevées et les plus générales de l'ordre juridique,
telles que la justice ou l'équité. »

Voir décision du [l novembre 1912 du tribunal arbitral dans l'affaire des /n-
demnités russes contre l'Empire ottoman, qui fait état de l'équité pour apprécier la
responsabilité de l'Etat et sa mise en œuvre.

' P. Roubier, ancien directeur de l'Ecole de droit de Beyrouth, Théorie générale du
Droit, p. 129.

~ Qu'on se souvienne que Platon et Aristote. qui étaient, pour ainsi dire, la raison
même, justifiaient contre toute équité l'esclavage, qui ne fut définitivement condamné
au nom de l'égalité entre les hommes qu'à l'avènement du christianisme. Encore fut-
il toléré comme raisonnable jusqu’à la Révolution française.

Qu'on n'oublie pas non plus que le colonialisme, si inéquitable entre les nations,
était considéré comme raisonnable par de grands juristes occidentaux jusqu'en des
temps très proches. On peut en dire autant des inégalités sociales et économiques
subsistant en tous temps et en tous lieux.

Enfin l'esprit public dans maints pays très évolués estime encore raisonnable
l'inégalité entre la femme et l'homme dans fa jouissance ou l'exercice de certains
droits civiques, civils ou de famille.

* N. Politis rappelle dans La morale internationale, p. 26, le mot de Cicéron: quid
leges sine moribus et rapporte le fond morai du droit international moderne à
Ulpien de Tyr, inspiré lui-même, ainsi que le note P. Roubier (ibid., p. 128, note 1),
par cet autre Phénicien, Zénon, le fondateur de l'Ecole stoïcienne, et ses disciples
Sénèque et Marc-Aurèle, p. St: honeste vivere, alterum non laedere, suum cuique
tribuere.

138
138 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

37. Quoique la justice internationale n'ait généralement pas spécifié les
sources internes des principes généraux du droit qu ‘elle a dégagés, il
importe, en ce qui concerne une conception d'aussi grande portée que
l'équité et qui comporte plus d'une acception comme on vient de le voir,
d’en préciser les éléments sous-jacents: dans le temps, en remontant aux
traditions juridiques qui se sont perpétuées jusqu’à nos jours, comme
dans l’espace, en parcourant à tire d’aile les divers apports nationaux.

Aussi paraît-il légitime de rappeler que la philosophie grecque, que ne
répudient pas les générations successives jusqu'à la nôtre, concevait déjà
l'équité comme un correctif à la généralité de la loi, comme une justice
meilleure que la justice légale, parce que celle-ci, étant donné sa généralité,
ne peut pas toujours répondre parfaitement à tous les cas possibles !. Dans
la suite des temps, le concept de justice et d'équité est associé à celui du
droit, soit que la justice ait été définie par Ulpien de Tyr, la volonté
d’attribuer à chacun son droit ?, ou l’art de ce qui est bon et équitable 2,
soit que le droit doive s'inspirer de l'idée de justice et tendre à la réaliser *.

La solution juste et équitable dans le sens que donne la définition
ulpienne du droit: jus est ars boni et aequi, ne se confond donc pas avec
la faculté que la Cour possède, en vertu de l’article 38 in fine, avec
l'accord des parties, de statuer ex aequo et bono, selon le sens que le droit
moderne donne à cette expression. C’est ainsi que avait déjà compris la
justice arbitrale >. Mais il y a lieu, surtout, de se référer à l’arrêt de la Cour
permanente de Justice internationale du 28 juin 1937 dans l’affaire des
Prises d’eau à la Meuse entre les Pays-Bas et la Belgique, comme à un
précédent de l'application effective de l'équité dans le cadre du droit,
affirmé, si besoin en était, par l'opinion individuelle du juge Manley
Hudson ?. La Cour permanente restait ainsi dans l'esprit qui avait présidé
à l'élaboration de son Statut, et qu’exprimait le président du comité con-
sultatif de juristes, le baron Descamps, dans l’exposé qu'il prononça à

 

' Aristote, l'éthique à Nicomaque, cité par G. del Vecchio, Philosophie du droit,
p. 282. Voir aussi K. Strupp, cours à l'Académie de droit international de La Haye,
Recueil, 1930, IIL, p. 462.

? Ulpien: Justitia est constans et perpetua jus suum cuique tribuendi.

+ Ulpien, après Celse: Jus est ars boni et aequi.

L’équité, n'était d’ailleurs pas étrangère, au jus civile. Cf. P. Arminjon, B. Nolde
et M. Wolff, Traité de droit compare, p. 528.

+ Depuis Accarias.

5 La sentence du 25 juin 1914 de l'arbitre C. E. Lardy, sollicité par le compromis
de statuer sur la base des traités et des principes généraux du droit international dans
le différend relatif à la délimitation de l'Ile de Timor, se pronongait en ces termes:
«St l'on se place au point de vue de l'équité, qu'il importe de ne pas perdre de vue
dans les relations internationales. »

6 M. Hudson s’exprimait ainsi: « Under Article 38 of the Statute, if not indepen-
dently of that article, the Court has some freedom to consider principles of equity as
part of the international law which it must apply. »

139
139 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

une deuxième séance, le 17 juin 1920, où l'on peut lire: « Si, en face d’une
règle de droit positive et claire, le devoir de celui qui est appelé à exercer
une juridiction est de l'appliquer, l'équité est, en droit international
comme d'ailleurs en tout droit national, le complément indispensable
du droit positif. »

Ainsi faut-il faire le départ entre le principe d'équité dans le sens large
du mot. se manifestant selon les termes de Papinien, praerer legem comme
source subsidiaire de droit international pour pallier ses insuflisances et
en combler les lacunes logiques: et le règlement d'équité indépendante,
ex aequo et bono, constituant une activité extra-judiciaire selon ces autres
termes du même jurisconsulte, contra legem, destinée avec l'accord des
parties, à pallier les insuffisances sociales du droit.

*
* *

38. Intégré dans les grands systèmes juridiques du monde moderne
auxquels fait allusion l'article 9 du Statut de la Cour, le principe d'équité
se manifeste dans le droit de l’Europe occidentale et de l'Amérique
latine, héritières directes du jus gentium romano-méditerranéen; dans la
common law tempérée et complétée par Peguity dite accessoire !. dans le
droit musulman que fondent sur l'équité, et plus particulièrement sur son
équivalent qu'est l'égalité ?, le Coran * et l'enseignement des quatre grands
Jurisconsultes de l'Islam condensé dans la Shari’s * et comportant. parmi
les sources du droit, l'/stihsan, autorisant les jugements d'équité: le droit
chinois, avec la primauté de la loi morale et du sens commun de l'équité,
en accord avec la philosophie marxiste-léniniste *, le droit soviétique, qui
fait place nettement aux préoccupations d'équité ‘; le droit hindou qui
convie «l'individu à agir et le juge à statuer selon sa conscience, selon la
justice, selon l'équité, si aucune autre règle de droit ne s'impose à eux *»:
enfin le droit des autres pays d'Asie et des pays d'Afrique dont les coutu-

' Voir K. Strupp, cours à l'Académie de droit international de La Haye. Recueil,
1936. IE, p. 468.

* L'équité. en tant que principe d'égalité déjà perçue par les jurisconsultes phénico-
romains, se retrouve dans la terminologie même du droit de l'Islam. Le droit anglais
devait dire à son tour: Equality iy Equity.

* Entre autres sourate IV, verset 61, et sourate V. versets 42 et 46: «Si tu juges, sois
juste et équitable. »

* Voir Majallat el Ahkam, art. 87 et 88, qui mettent en œuvre le principe d'égalité
mentionné à la note ci-haut.

> CF. Chan Nay Chow, La doctrine du droit international chez Confucius, mettant
en relief la vertu d'équité dans les domaines social, économique et judiciaire, ainsi que
sur le plan international, p. 50, 51, 55, 56, 60.

Cf. également René David. Les grands systèmes de droit contemporain, p. 534 et
540.

® René David, fbid., p. 122.

7 Thid., p. 152.

140
140 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

mes incitent particulièrement le juge a ne pas s’écarter de l'équité ! et
dont les Européens ont souvent méconnu «le rôle conciliateur et la
nature équitable *»; coutume dont est né un jus gentium constitué con-
jointement avec les règles de la common law dans les anciennes possessions
anglaises, les lacunes étant à combler «suivant la justice, l'équité et la
conscience 3»; et, dans les anciennes possessions françaises, avec le droit
de l'Europe occidentale imbu de droit romain.

Un principe général de droit s’est en conséquence établi que le droit des
gens ne pouvait s'empêcher d'accueillir, fondant les relations juridiques
entre les nations sur l'équité et la justice *.

%
* *

39. Une série d'actes traduisent cette notion dans les faits pour en
dégager la régle régissant la délimitation du plateau continental. Ce sont
la proclamation Truman, les proclamations des nombreux Etats du
golfe Arabo-Persique, celles de PArabie Saoudite, de l'Iran et du Nicara-
gua. Ces Etats, les Etats-Unis exceptés, ne faisaient pas partie du concert
des nations qui monopolisaient le privilège d'élaborer le droit pour
l'ensemble de la communauté internationale. Leur rôle dans un des pro-
blèmes les plus importants du droit de la mer mérite d'être retenu.

Aux termes de la proclamation américaine, «dans le cas où le plateau
continental s'étend jusqu'aux rivages d’un autre Etat, ou est commun
aux Etats-Unis et à un Etat adjacent, la ligne de délimitation sera déter-
minée par les Etats-Unis et l'Etat intéressé conformément à des principes
équitables * ». L’Arabie Saoudite, de son côté, prévoit que les limites des
zones du sous-sol et du lit de la mer sur lesquelles elle a proclamé sa
souveraineté seront déterminées conformément aux principes de l'équité $.
Les Etats arabes de Bahrein, de Qatar, d’Abou Dhabi, de Koweït, de
Dhoubay, de Sharjah, de Ras el Khaimah, d'Oum el Kaiwain et d’Ajman
se reportent, pour la délimitation de leurs zones dans le golfe Arabo-
Persique, au principe de l’équité et de la justice 7. Pour l'Empire iranien,

! Cf. T. O. Elias, The Nature of African Customary Law, p. 272; et M. Gluckman,
The Judicial Process Among the Barotse of Northern Rhodesia, p. 202-206.

2 René David, Les grands systèmes de droit contemporain, p. 572.

3 Jbid., p. 568. Cette formule a été interprétée par les juges anglais comme se
référant à la common law.

4 Cf. sir Hersch Lauterpacht, The Development of International Law by the Inter-
national Court, p. 213: « Adjudication ex aequo et bono is a species of legislative
activity. It differs clearly from the application of rules of equity in their wider sense.
For in as much as these are identical with principles of good faith, they form part of
international law as, indeed, of any system of law. »

5 Proclamation du 28 septembre 1945.

$ Proclamation royale du 28 mai 1949.

7 Proclamations successives des 5, 8, 10, 12, 14, 16, 17 et 20 juin 1949.

141
141 PLATEAU CONTINENTAL (OP. IND. AMMOUN}

enfin, « si des différends s'élèvent au sujet des limites du plateau continen-
tal de l'Iran, ces différends seront résolus conformément aux règles de
l'équité ! ».

On ne signale, par contre, aucun Etat, quelle que soit la méthode de
délimitation dont il a lui-même usé. qui se soit opposé à cette conception
fondée sur l'équité pour résoudre le problème de la détermination des
limites du plateau continental entre Etats adjacents ou se faisant face, et
cela durant toute l'époque préconventionnelle, jusqu'en 1958, date à
laquelle cette même conception paraît avoir été accueillie par la Conven-
tion de Genève.

Il est vrai que l'Arabie Saoudite et Bahrein, après s'être référés au
principe d'équité dans leurs proclamations respectives du 28 mai et du
5 juin 1949, ont eu recours, dans un accord du 22 février 1958, à la
délimitation sur la base de la ligne médiane. compte tenu évidemment des
circonstances géographiques spéciales de la région. Cependant, Îles
déclarations précédentes n'ont pas cessé d’être en vigueur. et l'accord
du 22 février 1958 est à considérer comme une application du principe
d'équité dont dépend la solution du problème de la délimitation du pla-
teau continental.

M'est-on pas en droit de conclure, au terme de l'énumération des actes
internationaux se référant à l'équité, que ces actes constituent des ap-
plications du principe général de droit qui autorise le recours à l'équité
practer legem pour une meilleure mise en œuvre des principes et des
règles de droit? Et il ne serait pas prématuré de dire que l'application du
principe d'équité pour la délimitation des zones du plateau continental en
la présente affaire resterait ainsi dans la ligne de cette pratique.

*
* *

40. Au surplus, l'adoption par la Convention de Genève de la ligne
médiane et de la ligne d’équidistance, subordonnées à d'éventuelles
circonstances spéciales, parait être une semblable solution équitable, à
laquelle il a été fait appel afin de sauvegarder, par une sorte de compro-
mis, l'autorité du principe d'équité. Compromis inspiré d'ailleurs des
conclusions de l'étude entreprise par le comité des experts désigné en
1953 par la Commission du droit international et relative au régime de la
mer territoriale. Les cinq solutions mises en premier lieu à l'étude
avaient été rejetées pour des raisons qui n'étaient pas étrangères au
souci de la précision juridique ou de l’équité. Abordant la règle de l'équi-
distance, la Commission du droit international avait constaté que dans
certains cas elle ne permettra pas d'aboutir à une solution équitable.

' Décret du 10 mai 1949 et loi du 19 juin 1955.

142
142 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

Ainsi fut-elle assortie de la condition ayant trait aux circonstances
spéciales et, en définitive, étendue à la délimitation du plateau continental.
Le commentaire de ladite Commission précise, en outre, qu'on peut
s’écarter de la règle de l'équidistance lorsqu'une configuration excep-
tionnelle de la côte l'exige ‘.

*% *

41. Pas plus que la pratique des Etats, la doctrine n’a trahi cette
conception morale du droit. La notion de justice et d'équité se retrouve
dans les écrits des auteurs *, tout comme sous les noms de nombreux
juristes dans les travaux préparatoires des conventions de Genève;
auxquels il faut ajouter les travaux du comité spécial institué en 1967 par
les Nations Unies pour étudier les utilisations pacifiques du lit des mers
et des océans *.

La jurisprudence internationale a eu à son tour l’occasion de faire état
du principe de l’équité practer legem *.

Aussi est-il permis de conclure que toutes ces manifestations de la
pensée juridique s’intègrent en définitive dans le cadre d’un concept
juridique normatif, le principe d'équité.

! Rapport de la Commission du droit international sur les travaux de sa huitième
session, p. 47, commentaire 1 sous l’art. 72, devenu l'art. 6.

2 On peut citer entre autres: B. S. Murty, in Manual of International Law, edited
by M. Sorensen, p. 691: « Equity, in the sense of general rules dictated by fairness,
impartiality and justice may be said to form part of international law, serving to
temper the application of strict rules, and a tribunal may include equity, in this sense,
in the law it applies, even in the absence of express authorization. »

Ch. de Visscher, Théories et réalités en droit international public, p. 450: « L’équité
peut n'être pas une base de décision indépendante: tel est le cas lorsque, dans une
sentence qui, par ailleurs, reste fondée sur le droit positif (infra legem), le juge
choisit entre plusieurs interprétations juridiquement acceptables de la règle, celle qui
lui paraît la plus conforme aux exigences de la justice, eu égard aux circonstances de
l'espèce ... L’exigence d'un accord spécial des parties ne concerne évidemment pas
cette fonction nécessaire à l'équité. »

Egalement C. W. Jenks, The Prospects of International Adjudication, 1964; Bin
Cheng, « Justice and Equity in International Law », in Current Legal Problems, 1955,
p. 185 et suiv.; O’Connel, International Law, 1965, I, p. 14, cité dans la réplique.

3 Rapport du comité spécial à l'Assemblée générale, p. 19, 51 et 69.

4 Le tribunal arbitral anglo-turc, dans l'affaire W. J. Armstrong & Co. Ltd.,
v. Vickers Ltd, (1928) fondait sur les règles de l'équité le principe général de droit
interdisant lenrichissement sans cause accueilli par le droit international.

La Commission mixte franco-vénézuélienne, dans laffaire Frederick & Co. (1902)
assimilant équité et égalité sous l'inspiration du droit romain, s'exprimait ainsi:
«If the conditions on both sides are regarded as producing an equilibrium, justice is
done.» C'est aussi un des concepts du droit musulman (supra, note 1, p. 136).

143
143 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

42. Le principe d'équité étant admis, deux questions sont à examiner:

a) La méthode d'équidistance ayant été écartée comme ne liant pas la
République fédérale d'Allemagne ni conventionnellement ni par
l'effet d'une coutume internationale, la ligne d'équidistance strictement
appliquée, c'est-à-dire sans modification aucune, comme le sollicitent
les Royaumes des Pays-Bas et du Danemark, peut-elle constituer une
solution du cas soumis à la Cour répondant à l'impératif d'équité”?

b) En cas de réponse négative, quelle serait la règle découlant du prin-
cipe de l'équité qui réaliserait une délimitation juste et équitable des
zones revenant aux Parties du plateau continental de la mer du
Nord?

*
* *

43. La ligne d’équidistance stricte peut-elle être envisagée comme une
méthode de délimitation équitable dans son application au présent cas”?

La République fédérale est en droit de rejeter la délimitation de son
plateau continental selon la méthode d’équidistance stricte comme
n'étant pas conforme à l'équité.

La démonstration en a été faite par la République fédérale en se
référant, d'une part, à la carte représentant la délimitation des trois zones
du plateau continental en conformité avec la méthode d’équidistance
fondée sur les lignes de base des mers territoriales des Parties et, d’autre
part, sur la carte représentant la délimitation dans l'hypothèse où les
lignes d’équidistance se détacheraient de côtes qui n'eussent pas comporté
d'inflexions. La jonction de ces lignes survenant en direction du milieu de
la mer du Nord illustre la différence considérable entre l’une et l’autre
hypothèse. Cette démonstration mise en chiffres serait, comme il résulte du
mémoire et des figures 2 et 21 qui y sont incluses, de l’ordre de 23 600 km?
dans le premier cas, et de 36 700 km? dans le second !. La République
fédérale explique à satisfaction que la part qui lui reviendrait ainsi serait
réduite à une petite fraction du plateau continental ne correspondant pas
à l'importance des points de contact de son territoire avec la mer du
Nord, et serait hors de proportion avec l'étendue des façades maritimes
respectives des Parties.

Qu'on imagine un instant de raison pour les besoins de la discussion
uniquement, que la République fédérale d'Allemagne ait eu la possibilité,
comme les Pays-Bas, de gagner sur la haute mer, jusqu’au point de com-
bler le rentrant de la côte. Les lignes d’équidistance n’auraient-elles pas
abouti à un tout autre résultat dont la République fédérale n'aurait pas
eu à se plaindre?

1 Mémoire, par. 91, sous réserve de la doctrine des secteurs et de son incidence sur
la superficie. Fig. 2, p. 27. Fig. 21, p. 85.

144
144 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

Par ailleurs, il ne peut répugner a Ja Cour de recourir aux travaux
préparatoires d'un document international s'ils sont de nature a jeter
plus de lumière sur les questions du droit des gens à résoudre. En portant
son examen sur les conditions dans lesquelles la méthode d’équidistance de
l’article 6 de la Convention sur le plateau continental a été adoptée, on
constate en effet que la ligne d’équidistance stricte dont se sont réclamés le
Danemark et les Pays-Bas a été jugée inéquitable dans nombre de cas. Si
lon se reporte aux comptes rendus de la conférence de 1958 et que l’on re-
monte au rapport et aux procès-verbaux de la Commission du droit
international ainsi qu’au rapport des experts désignés en 1953 à cet effet,
on décèle le rôle de l'équité dans la décision des Etats réunis à Genève de
coupler la ligne d'équidistance et la mention des circonstances spéciales.

C’est, en fait, la considération de certains facteurs qui a inspiré au
comité des experts, puis à la Commission du droit international, la notion
des circonstances spéciales, dans le dessein de pallier, le cas échéant, les
conséquences inéquitables de la méthode de l’équidistance fondée sur les
lignes de base servant à la délimitation de la mer territoriale qu’elles
avaient décidé d'adopter. Le comité des experts, dans la limite de son
mandat, a tenu à préciser, en instituant la notion des circonstances
spéciales, que la méthode d’équidistance peut ne pas aboutir à une
solution équitable. Et au cours des débats de la conférence de Genève,
nombreux sont les représentants des pays participants qui ont souligné
cette manière de voir !. La Cour ne saurait faire autrement.

*
* *

44. Au terme de ce raisonnement, il faut rappeler que la République
fédérale d'Allemagne, après avoir demandé à la Cour, dans ses écritures
et ses plaidoiries, de dire que la méthode de l’équidistance n’est pas ap-
plicable à la cause et, subsidiairement, qu'il existe des circonstances
spéciales qui en excluent l’application, a soutenu que la Cour devrait
alors renvoyer les Parties à négocier un accord en vue d’une autre déli-
mitation, compte tenu des directives qu’elle émettrait. Et elle conclut que
la délimitation dont les Parties doivent convenir est déterminée par le
principe de la part juste et équitable en fonction de critères applicables à
la situation géographique particulière de la mer du Nord.

Les Royaumes des Pays-Bas et du Danemark rétorquent que, vu les
termes des compromis, une décision de la sorte ne serait autre chose
qu'un non liquet.

Précisant davantage sa pensée, le représentant de la République fédérale
a déclaré, au cours du deuxième tour de plaidoiries, qu'il ne demande pas

! Mémoire, par. 70.

145
145 PLATEAU CONTINENTAL (OP. IND. AMMOUN})

quelles limites devront étre tracées, mais que des directives soient don-
nées relativement aux principes à appliquer. Et le représentant du
Danemark de souligner que la République fédérale laisse à la Cour le
soin de trouver ce que pourrait être la conséquence de la clause des
circonstances spéciales éventuellement applicable !.

En effet, renvoyer les Parties, après avoir exclu l'application de la ligne
d'équidistance pure ct simple et constaté l'existence de circonstances
spéciales. à négocier un accord qui attribuerait à chacune d'elles une
part équitable du plateau continental, ne signifie pas déterminer les
principes et les règles applicables à la délimitation des zones du plateau
dont il est fait mention dans les compromis. Une décision ainsi limitée
équivaudrait à fixer l'objectif en vue, sans évoquer les moyens d'y par-
venir. Elle n'aurait pas satisfait à la lettre des compromis pas plus qu'à
leur esprit.

45. Au surplus, se contenter de dire qu'il y a lieu de s'entendre sur une
délimitation équitable n’est pas résoudre la question; car les Parties
peuvent se diviser sur ce qui constitue la délimitation équitable et sur
les moyens de la déterminer. La Cour devait donc, après avoir exclu
l'application de la ligne d’équidistance en tant que règle de droit, énoncer
la règle susceptible d'être retenue par application du principe d'équité.

La Convention de Genève a prévu une règle consacrant la méthode
d'équidistance-circonstances spéciales. Il appartenait à la Cour, en reje-
tant cette règle conventionnelle dans les rapports entre les Parties, d’y
substituer une autre, déduite du principe général de droit qu'est l'équité,
qui répondrait au même objectif. Ce que la Convention a fait, la Cour
peut le faire.

La Cour pouvait se reporter, en outre, comme à un précédent judiciaire,
à l'arrêt qu'elle a rendu le 18 décembre 1951 dans l'affaire anglo-nor-
végienne des Pécheries qui a posé la règle des lignes de base droites pour la
détermination de la limite extérieure de la mer territoriale. On verra
ultérieurement que c'est en une solution fondée également sur une ligne
de base droite que peut consister la règle à dégager du principe d'équité.
En le faisant elle n'aurait pas dépassé les limites de sa compétence telles
quelle les avait déjà assignées.

*
* *

46. On peut observer, d'autre part, que la demande de la République
fédérale d’Allemagne tendant à la répartition — au lieu de la délimitation

! Audience du 8 novembre 1968.

146
146 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

— des zones du plateau continental entre Etats riverains, n'est conforme
ni à la lettre des compromis ni à la définition du plateau continental.

L'idée s’en trouve, il est vrai, dans un précédent conventionnel,
l'accord entre la France et la Suisse du 25 février 1953 sur la délimitation
du lac Léman. Aux termes de cet accord, la ligne médiane est remplacée
par une ligne polygonale « pour réaliser une compensation des surfaces ».
Mais il s’agit d'un cas unique où accord des volontés s'est donné libre
carrière. I] ne cadre pas avec la définition du plateau continental, laquelle
repose, comme il a été dit !, sur le principe affirmé par la Cour interna-
tionale de Justice dans son arrêt du 18 décembre 1951 déjà cité, selon
lequel «c'est la terre qui confère à l'Etat riverain un droit sur les eaux ».
Ce qui est inhérent à cette définition, c'est le droit au prolongement du
territoire national sous les eaux. L'idée d'équité et de justice est ainsi
réalisée en prenant en considération, pour chaque partie, l'étendue du lien
entre la terre et les eaux, le droit du riverain et l’équitable limite de sa
revendication étant fonction de l’élément terre.

*
* *

47, Aux termes de l’arrêt, paragraphe 85, a): «les parties sont tenues
d’engager une négociation en vue de réaliser un accord et non pas sim-
plement de procéder a une négociation formelle comme une sorte de
condition préalable à l'application automatique d’une certaine méthode
de délimitation faute d'accord; les parties ont l'obligation de se comporter
de telle manière que la négociation ait un sens, ce qui n’est pas le cas
lorsque l’une d'elles insiste sur sa propre position sans envisager aucune
modification ».

L'arrêt justifie cette obligation au paragraphe 86, disant « que l’obli-
gation de négocier assumée par les Parties dans l’article 1, paragraphe 2,
des compromis, non seulement découle de la proclamation Truman qui,
pour les motifs énoncés au paragraphe 47, doit être considérée comme
ayant posé les règles de droit en la matière, mais encore ne constitue qu’une
application particulière d’un principe qui est à la base de toutes relations
internationales et qui est d’ailleurs reconnu dans l’article 33 de la Charte
des Nations Unies... »

Et le projet ajoute, au paragraphe 87: «les négociations menées jus-
qu’a présent n’ont donc pas satisfait aux conditions énoncées au para-
graphe 85 a) ».

Je conteste cette obligation dans le cas présent. On ne saurait la déduire
de la proclamation Truman, pas plus d’ailleurs que l’article 33 de la
Charte, lequel concerne les différends dont la prolongation est susceptible
de menacer le maintien de la-paix et de la sécurité internationales, et est

1 Supra, par.16.

147
147 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

d'autant moins impératif qu'il laisse au Conseil de sécurité la faculté
d'inviter, «s’il le juge nécessaire, les Parties à régler leur différend par de
tels moyens ».

De toute façon, soutenir la thèse de l'obligation de négocier et constater
que les négociations engagées «n'avaient pas de sens» constituerait une
exception préjudicielle à l'instance. L’arrét aurait donc dû aller jusqu’au
terme de son raisonnement, à savoir que la Cour, après avoir appelé
l'attention des Parties sur la question quant à son double aspect juridique
et pratique, statuerait sur l'exception avant d’aborder le fond.

Je comprends toutefois l’arrêt comme ayant considéré que les négocia-
tions avaient été simplement suspendues devant les difficultés rencontrées
pour être reprises et complétées à la lumière des indications données par
la Cour.

* * *

48. La méthode d’équidistance stricte étant écartée parce qu’elle ne
constitue pas une solution équitable répondant à tous les cas et notamment
a celui qui est soumis a la Cour, il y a lieu de se demander quelle régle
devrait être déduite du principe d’équité en vue de la délimitation en
cause.

*

49. Une précision préalable n'est peut-être pas superflue: principe et
règle ne sont pas synonymes, dans le langage juridique tout autant que
dans le parler philosophique. La Cour n’a pas toujours fait cette distinc-
tion. Aussi la formulation des compromis qui les cite cumulativement ne
peut-elle être taxée de tautologique. C’est du principe, défini comme
étant la cause, que découlent les règles. Il y a donc lieu de dire, après
être remonté au principe, l'équité, quelles règles applicables à l'affaire
peuvent en être déduites.

*

50. Plusieurs méthodes ont été débattues au cours de la procédure.

La première, se réclamant de la notion des secteurs convergeant vers
le centre approximatif de la mer du Nord, suppose que les trois zones du
plateau continental de la côte sud-ouest doivent nécessairement toucher
la ligne médiane passant entre le continent et les îles britanniques, ce qui
n’est rien moins que démontré. En effet, la question étant celle de déter-
miner les limites latérales entre les zones du plateau continental de chacune
des Parties, la Cour doit se limiter à la solution de cette question, sans
se préoccuper de savoir si les lignes de démarcation ainsi déterminées
atteignent la ligne médiane ou se rencontrent avant de l’atteindre.

*

148
148 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

51. La deuxième méthode, qui a été retenue par la majorité de la Cour
pour être proposée aux Parties comme simple facteur laissé à leur appré-
ciation, est celle fondée sur le rapport entre la longueur des côtes et l'éten-
due des zones du plateau continental.

Quoique ne se référant pas à une pratique quelconque ', elle procède
de la notion de prolongement naturel du territoire et implique le redresse-
ment, sous forme de ligne de base droite unique, de la côte concave de la
République fédérale d'Allemagne.

On pourrait toutefois lui reprocher, dans l'application, qu'elle n’évite
pas, à distance de la côte, des chevauchements, d’un secteur du plateau
sur l'autre. Il semble qu’on soit ainsi entraîné à admettre que des parties
du plateau continental sont les prolongements de plus d’un territoire.
Cette hypothèse pèche par une contradiction interne, une étendue de
terre ne pouvant être le prolongement que d’un territoire unique. De
plus, ce secteur commun, la Cour recommande sa division en parts
égales. Ne serait-ce pas revenir à la solution, qui a déjà été dénoncée,
de la répartition en parts justes et équitables selon les termes de la Répu-
blique fédérale d'Allemagne?

Enfin, cette méthode détermine des superficies mais ne facilite pas le
tracé des limites latérales, qui sont précisément le problème à résoudre:
leur point de jonction sera-t-il plus ou moins rejeté vers le Danemark ou
vers les Pays-Bas?

52. Une troisième méthode, celle de l’équidistance-circonstances spé-
ciales, est celle qui me paraît constituer la règle à appliquer. Cette méthode,
rejetée comme règle de droit conventionnel ou coutumier, serait reprise
en vertu du principe général de droit qu'est l'équité.

Les explications qui suivent montreront qu’on peut recourir à la mé-
thode de l’équidistance si l'application en est subordonnée, le cas échéant,
en vue de sauvegarder l'équité, à l'effet de circonstances spéciales. La
question qui se pose sera en conséquence celle de savoir s’il existe de telles
circonstances en l'affaire. Auquel cas la règle équidistance-circonstances
spéciales déduite du principe d'équité praeter legem, pourrait être proposée
aux Parties.

53. Les circonstances spéciales n’ont pas été définies par un texte de
droit positif. Elles ne pouvaient non plus faire l’objet d’une énumération
exhaustive, étant donné l’extrême variété des facteurs juridiques ou phy-
siques qui peuvent entrer en ligne de compte.

Toutefois, si l’on se reporte à nouveau aux travaux préparatoires dont

1 Notamment les précédents relevés au par. 26.

149
149 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

il a été fait mention, rien n'y indique que la notion des circonstances
spéciales ait été limitée dans la mesure où le voudraient les représentants
du Danemark et des Pays-Bas. Au contraire, la Commission du droit
international, au rapport des experts qu’elle avait désignés, disait, dans son
commentaire de l'article 72 du projet qu'elle a présenté à la conférence
et qui y est devenu l’article 6: « on peut s'écarter de la règle (celle de l’équi-
distance) lorsqu'une configuration exceptionnelle de la côte, ou encore la
présence d'îles ou de chenaux navigables exigent ». Et la Commission
du droit international d'ajouter: «Ce cas pourra se présenter assez sou-
vent. »

En définitive, une circonstance spéciale affectant la méthode d’équi-
distance peut être l'effet d’une situation juridique particulière: traité, eaux
historiques. Comme elle peut être la conséquence de considérations d'ordre
géographique. Au regard de la carte et des mesures dont il a été fait
mention !, la configuration des côtes de la République fédérale d’Alle-
magne constitue une de ces circonstances dont il devrait être tenu compte
pour éviter l’application inéquitable de la ligne d’équidistance pure et
simple.

Par contre, il n’a pas été fait état d'objectifs d'ordre économique, tels
que l’unité d’un gisement, pour qu'ils soient examinés par la Cour. De
toute façon, la considération des ressources sous-marines, qui a été
évoquée au cours de la procédure, est hors de cause. Se fonder, entre
autres éléments, pour le tracé des limites, sur les richesses que recèle le
fond des mers, ne consisterait rien moins qu’en une répartition du plateau
continental: alors qu'il ne s’agit que d’une délimitation des zones apparte-
nant originellement aux Etats riverains, ainsi qu'il a été déjà dit 2. En
outre, des richesses potentielles ne cessant pas, d’ici longtemps, d'être
découvertes, la délimitation, face à un gisement à cheval sur deux zones,
serait continuellement exposée à une rectification. Par conséquent, si la
sauvegarde de l’unité d’un gisement intéresse les Parties, c’est par un
accord volontaire qu’elles y pourvoiraient (cession ou exploitation en
commun) qui ne rentrerait pas dans le cadre d’un facteur ou d'une règle
de délimitation.

Il y a lieu de souligner, au surplus, le passage suivant du paragraphe 62
de l'arrêt; il y est dit: « Une telle règle (celle de l’équidistance-circons-
tances spéciales) a bien été consacrée à l’article 6 de la Convention, mais
uniquement en tant que règle conventionnelle. » Or la méthode de l’équi-
distance-circonstances spéciales pouvant constituer une règle de droit
conventionnel de l’aveu de la Cour, peut l'être également, en toute logique,
en vertu du principe de l'équité. La Cour, appelée à énoncer principes et

! Supra, par. 43.
2 Supra, par. 46.

150
150 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

règles, aurait donc dû, à mon avis, après avoir retenu le principe de
l'équité, en déduire la règle de l’équidistance-circonstances spéciales.

54. Ayant admis la règle d’équidistance-circonstances spéciales dé-
coulant du principe général de droit qu'est l'équité, et constaté qu'il
existe en l'affaire une circonstance spéciale, quel serait l'effet de cette
dernière sur la ligne d’équidistance?

L'idée dont il semble qu'il faille partir serait celle-là même qui découle
de la nature de ce plateau: celui-ci étant géologiquement le prolongement
du territoire à partir de sa façade maritime ainsi qu'il a été déjà expliqué
dans les considérations relatives au concept du plateau continental !,
c'est cette façade qui forme la base du plateau se prolongeant sous la
haute mer.

On a voulu justifier le critère de la contiguité et, partant, la ligne
d'équidistance s'imposant en tant que règle de droit international, en
faisant remarquer que les réalités géographiques du littoral constituent
la base déterminant l'étendue du champ d’application dans l’espace des
droits souverains de l'Etat riverain . Que sont pourtant ces réalités
géographiques, sinon le littoral, ou la façade maritime, se prolongeant
sous les eaux de la haute mer, sans que cette façade ou ce littoral soit
affecté par les dépressions du sol qui n’en modifient que la ligne d’émer-
gence.

Par façade il ne faudrait donc pas entendre la côte avec ses inflexions
plus ou moins accentuées à fleur d’eau. Celles-ci sont le résultat d’un
affaissement ou d’une inclinaison de la terre au-dessous du niveau de la
mer. Elles ne sont pas de nature à modifier la ligne qui aurait été celle de
la façade si cette dernière n'avait pas été affectée par cet accident de
terrain. En conséquence, les articulations de la base du plateau ne doivent
pas, en modifiant les coordonnées qui y seraient élevées, influer sur la
configuration naturelle de celui-ci.

55. Comment se présenterait la façade dans ces conditions?

C'est en recourant, par voie d’analogie, à la méthode de délimitation
de la mer territoriale fondée sur les lignes de base droites consacrée par
l'arrêt de cette Cour en date du 18 décembre 1951 en l'affaire anglo-
norvégienne des Pécheries que pourrait être trouvée la solution. Ce recours
à l’analogie se justifie par l’identité de raison juridique, ou encore par la
similitude des éléments essentiels dans les deux hypothèses, à savoir la

' Supra, par. 15.
2 Plaidoirie au nom des Pays-Bas du 31 octobre 1968.

IS1
151 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

nature découpée et échancrée de l’une et l’autre côte, et l’élément écono-
mique qui se retrouve dans un cas comme dans l’autre !.

Pas plus que le décret norvégien du 12 juillet 1935 délimitant la mer
territoriale sur la base des lignes droites suivant la direction générale de
la côte et reliant des points fixes situés sur la terre ferme ou sur des îles
adjacentes, la solution envisagée ne serait contraire aux principes ou aux
règles de droit international. Cependant, une seule ligne de base droite
serait à tracer le long de la côte, ainsi qu’il en est des baies ouvertes, la
configuration de la côte allemande se présentant elle-même comme une
baie; sa ligne d'ouverture ne serait pas nécessairement limitée à une
longueur préfixe comme l’a précisé l'arrêt susvisé de la Cour pour les
baies en général. On se rappellera, à ce propos, que la proposition a été
faite d'appliquer cette règle aux indentations ? et aux canyons ? inter-
rompant le fond du plateau continental.

Cette solution est d’autant plus acceptable qu’elle ne met pas en cause
les eaux intérieures ni la mer territoriale: elle n’affecte pas la configuration
de cette dernière, les eaux qui se trouvent au large de celle-ci et en deçà
de la ligne de base droite ne cessant pas de faire partie du plateau con-
tinental et restant soumises au statut qui le régit.

Appliquée à la côte allemande, la ligne de base droite s’étendrait de
l’une de ses extrémités à l’autre, réduisant entièrement la concavité qu’elle
dessine.

Les côtes néerlandaise et danoise seraient maintenues telles quelles,
étant donné qu’elles suivent, à partir de leur intersection respective avec
la côte allemande, une direction droite ne présentant pas de saillies dé-

mesurées.
*

56. Les bases pour la délimitation du plateau continental entre les
Parties étant déterminées, comment les limites latérales en seraient-elles
fixées?

Il a été précédemment dit que la Convention de Genève sur le plateau
continental ne s'est pas écartées de la notion d’équité en adoptant la
ligne d’équidistance assortie de la condition ayant trait aux circonstances
spéciales.

C'est donc a titre de solution d’équité que l’on peut recourir à la règle
d’équidistance-circonstances spéciales pour déterminer les limites laté-
rales du plateau continental entre les Parties au différend.

On est d’autant plus justifié à recommander l'application de la règle

1 L'article 4 de la convention de Genève sur la mer territoriale relatif aux lignes
de base droites se fonde sur les intérêts économiques qui sont encore plus évidents en
ce qui concerne le plateau continental. Cf. L. Cavaré, Droit international public,
tome I, p. 231.

2 Conférence de Genève, doc. prép., p. 43, par. 37.

3 R. Young, cité par L. Cavaré, Droit international public, tome IL, p. 235.

152
152 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

d’équidistance partant de la ligne de base droite, que le Danemark et les
Pays-Bas sont parties à la Convention de Genève de 1958 sur le plateau
continental et que l’Aliemagne fédérale, sans réclamer l’application de
cette méthode, ne l’a pas refusée dans la mesure où elle assure une
solution équitable !.

Dans un cas normal, c’est-à-dire dépourvu de circonstances spéciales,
les lignes d’équidistance auraient été constituées des points les plus proches
des lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale. Dans le cas présent, c’est en partant de l'intersection de la
ligne de base droite déterminant la façade maritime de la République
fédérale et de celle du Danemark, compte tenu de la délimitation partielle
convenue, que pourrait être fixée la ligne d’équidistance entre les zones
respectives du plateau continental de ces deux Etats; et c’est à partir de
l'intersection de ladite ligne de base de la République fédérale et de celle
des Pays-Bas que pourrait être fixée la ligne d’équidistance entre ces
deux derniers Etats, compte tenu également de la délimitation partielle
convenue. Et cela en deux opérations indépendantes. La zone revenant
à la République fédérale serait comprise entres les deux lignes d’équi-
distance et s’étendrait au large jusqu'à leur point d’intersection.

Tout en ayant les délimitations partielles présentes à l’esprit, on peut
se reporter à la carte ci-après sur laquelle est tracée la façade maritime sous
forme de ligne de base droite, les côtes danoise et néerlandaise restant
telles quelles, et qui a été complétée par le cartographe en y ajoutant, en
traits pleins minces, les lignes d’équidistance partant des points d’inter-
section B et C et convergeant jusqu'à leur jonction au point A en deçà
de la ligne médiane Grande-Bretagne/Continent.

*

Pour me résumer, je suis d’accord avec la majorité de la Cour pour dire
que la méthode d’équidistance prévue à l’article 6, paragraphe 2, de la
Convention de 1958, n’est pas opposable en tant que règle de droit
conventionnel à la République fédérale d'Allemagne, et que cette règle
n'est pas non plus devenue à ce jour une règle de droit coutumier.

Par contre, je considère qu’il peut être fait appel à la méthode d’équi-
distance assortie des circonstances spéciales, en tant que règle juridique,
applicable à la cause, découlant du principe général de droit qu'est
l'équité praeter legem.

La Cour n’ayant pas estimé, pour les motifs qu’elle a développés, aller
aussi loin que je l’ai fait, j’ai tenu, avec la considération qui lui est due,
à joindre à l'arrêt, auquel je souscris, la présente opinion individuelle,
englobant les questions à propos desquelles j’ai raisonné différemment
ou me suis autrement prononcé.

(Signé) Fouad AMMOUN.
1 Réplique, par. 49, 65-67, 71, 74-76.

153
153 PLATEAU CONTINENTAL (OP. IND. AMMOUN)

 

 

 

 

 

 

154
